 

Exhibit 10.1

 

Execution Draft

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

 

Dated as of January 13, 2005

 

Among

 

First Avenue Networks, Inc.,

 

Teligent Services Acquisition, Inc.,

 

Teligent, Inc.

 

and

 

Teligent Services, Inc.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.   Definitions    1     1.1.  

Defined Terms

   1     1.2.  

Rules of Construction

   9 2.   Acquisition of Assets    9     2.1.  

Purchase and Sale of TSI Assets

   9     2.2.  

Excluded TSI Assets

   11     2.3.  

Assumption of TSI Liabilities

   11     2.4.  

TSI Liabilities Not Assumed

   11     2.5.  

Purchase and Sale of Teligent Assets

   12     2.6.  

Excluded Teligent Assets

   13     2.7.  

Assumption of Teligent Liabilities

   13     2.8.  

Teligent Liabilities Not Assumed

   14     2.9.  

Purchase Price

   14     2.10.  

The Closing

   15     2.11.  

Deliveries at the TSI Closing

   15     2.12.  

Deliveries at the Teligent Closing

   16     2.13.  

Employees

   17 3.   Representations and Warranties of TSI and Teligent    17     3.1.  

Organization

   18     3.2.  

Authorization of Transaction

   18     3.3.  

Noncontravention

   18     3.4.  

FCC Regulatory Matters

   19     3.5.  

Legal and Other Compliance

   20     3.6.  

No Material Adverse Effect

   20     3.7.  

Litigation

   20     3.8.  

Disclosure

   21     3.9.  

Consents

   21     3.10.  

Financial Statements

   21     3.11.  

Brokers’ Fees

   21     3.12.  

Taxes

   21     3.13.  

Indebtedness; Guarantees

   21     3.14.  

Affiliated Transactions

   22     3.15.  

Environmental Matters

   22     3.16.  

Employee Benefits

   22     3.17.  

Contracts

   23     3.18.  

Customers and Suppliers

   24     3.19.  

Insurance

   25     3.20.  

Labor and Employment Matters

   25 4.   Representations and Warranties of TSI    26     4.1.  

Title to Assets

   26     4.2.  

All Assets Necessary to Conduct Business

   26     4.3.  

Absence of Changes

   26

 

i



--------------------------------------------------------------------------------

    4.4.   

Intellectual Property

   27     4.5.   

Real Property; Leases

   28     4.6.   

No Illegal Payments, Etc.

   28     4.7.   

Assumed Liabilities

   29 5.   Representations and Warranties of Teligent    29     5.1.   

Title to Assets

   29     5.2.   

All Assets Necessary to Conduct Business

   29     5.3.   

Absence of Changes

   30     5.4.   

Intellectual Property

   30     5.5.   

Real Property; Leases

   31     5.6.   

No Illegal Payments, Etc.

   32     5.7.   

Assumed Liabilities

   32 6.   Representations and Warranties of the Buyer and TS Acquisition    32
    6.1.   

Organization of the Buyer

   33     6.2.   

Authorization for Transaction

   33     6.3.   

Noncontravention

   33     6.4.   

Legal and Other Compliance

   34     6.5.   

Litigation

   34     6.6.   

No Illegal Payments, Etc.

   34     6.7.   

Brokers’ Fees

   34     6.8.   

Securities

   34     6.9.   

SEC Filings; Financial Statements

   35     6.10.   

Obligations to Related Parties

   35     6.11.   

Title to Properties and Assets; Liens

   35     6.12.   

FCC Regulatory Matters

   36     6.13.   

Intellectual Property

   37     6.14.   

Employees; Employee Benefit Plans

   37     6.15.   

Environmental and Safety Laws

   38     6.16.   

Tax Returns, Payments and Elections

   38     6.17.   

Sarbanes-Oxley Act

   38     6.18.   

Subsidiaries

   38     6.19.   

Registration Rights

   38     6.20.   

Insurance

   39 7.   Covenants    39     7.1.   

General

   39     7.2.   

Notices and Consents

   39     7.3.   

Operation of Business

   39     7.4.   

Employee Matters

   41     7.5.   

Further Assurances

   42     7.6.   

Access

   42     7.7.   

Notice of Developments

   42     7.8.   

Exclusivity

   42     7.9.   

Public Announcements

   42     7.10.   

Transfer Taxes

   43

 

ii



--------------------------------------------------------------------------------

    7.11.   

Liquidation

   43     7.12.   

Non-Competition Agreements

   43     7.13.   

TSI Liquidation

   43     7.14.   

Post-Closing Accounts Receivable

   43     7.15.   

Post-Liquidation Cash

   44 8.   Conditions to Obligation to Close    44     8.1.   

Conditions to Obligation of TS Acquisition

   44     8.2.   

Conditions to Obligation of the Buyer

   45     8.3.   

Conditions to Obligations of TSI

   48     8.4.   

Conditions to Obligations of Teligent

   49 9.   Confidentiality    50 10.   Termination    50     10.1.   

Termination of Agreement

   50     10.2.   

Effect of Termination

   51 11.   Miscellaneous    51     11.1.   

No Survival of Representations and Warranties

   51     11.2.   

No Third Party Beneficiaries

   51     11.3.   

Entire Agreement

   51     11.4.   

Succession and Assignment

   51     11.5.   

Counterparts

   51     11.6.   

Headings

   52     11.7.   

Notices

   52     11.8.   

Governing Law

   53     11.9.   

Amendments and Waivers

   53     11.10.   

Severability

   54     11.11.   

Expenses

   54     11.12.   

Construction

   54     11.13.   

Incorporation of Exhibits and Schedules

   54     11.14.   

Specific Performance

   54     11.15.   

Waiver of Jury Trial

   55     11.16.   

Control of Teligent

   55

 

iii



--------------------------------------------------------------------------------

Exhibits

 

A    -    Form of Stock Purchase Warrant B    -    Form of Bill of Sale (TSI) C
   -    Form of Assignment and Assumption Agreement (TSI) D    -    Form of
Non-Compete Agreement E    -    Form of Bill of Sale (Teligent) F    -    Form
of Assignment and Assumption Agreement (Teligent) G    -    Financial Statements
H    -    Form of Third Amended and Restated Registration Rights Agreement I   
-    Form of Investor Representation Letter J    -    Form of Opinion of Andrews
Kurth LLP (TSI) K    -    Form of Opinion of Andrews Kurth LLP (Teligent) L    -
   Form of Opinion of Ropes & Gray LLP

 

Schedules

 

Schedule 2.1(a)    -    Leases and License Agreements (TSI) Schedule 2.1(f)    -
   Contracts (TSI) Schedule 2.2(a)    -    Excluded TSI Assets – General
Schedule 2.3(a)    -    Assumed Contractual Liabilities (TSI) Schedule 2.3(b)   
-    Assumed Tax Liabilities (TSI) Schedule 2.4(e)    -    Excluded TSI
Liabilities Schedule 2.5(a)    -    Licenses (Teligent) Schedule 2.5(e)    -   
Intellectual Property (Teligent) Schedule 2.5(g)    -    Contracts (Teligent)
Schedule 2.6(a)    -    Excluded Teligent Assets – General Schedule 2.7(a)    -
   Assumed Contractual Liabilities (Teligent) Schedule 2.8(e)    -    Excluded
Teligent Liabilities Schedule 2.13    -    Retained Employees

 

i



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

ASSET PURCHASE AGREEMENT

 

This Amended and Restated Asset Purchase Agreement (the “Agreement”) is entered
into as of January 13, 2005, by and among First Avenue Networks, Inc., a
Delaware corporation (the “Buyer,” which term shall include the Purchase
Subsidiary, except as the context otherwise requires), Teligent Services
Acquisition, Inc., a Delaware corporation (“TS Acquisition”), Teligent Services,
Inc., a Delaware corporation (“TSI”), and Teligent, Inc., a Delaware corporation
(“Teligent”). The Buyer, TS Acquisition, TSI and Teligent are collectively
referred to herein as the “Parties.”

 

WHEREAS, TS Acquisition wishes to purchase, and TSI wishes to sell,
substantially all of TSI’s assets to TS Acquisition in exchange for the TSI
Stock Consideration and the assumption by TS Acquisition of the Assumed TSI
Liabilities, as those terms are defined herein (the “TSI Transaction”);

 

WHEREAS, TSI wishes to dissolve and liquidate immediately following the TSI
Closing (as such term is defined herein), at which time all of the remaining
assets of TSI, including without limitation the TSI Stock Consideration (as such
term is defined herein), shall be distributed to Teligent, as the sole
stockholder of TSI (the “TSI Liquidation”);

 

WHEREAS, following the TSI Closing and TSI Liquidation, the Buyer wishes to
purchase, and Teligent wishes to sell, substantially all of Teligent’s assets,
including without limitation the TSI Stock Consideration distributed to Teligent
in connection with the TSI Liquidation, to the Buyer in exchange for the
Teligent Stock Consideration and the assumption by the Buyer of the Assumed
Teligent Liabilities, as those terms are defined herein (the “Teligent
Transaction”);

 

WHEREAS, Teligent wishes to dissolve and liquidate immediately following the
Teligent Closing (as such term is defined herein), at which time any remaining
shares of Buyer stock shall be distributed to the stockholders of Teligent, any
remaining cash shall be distributed to the Buyer and any other assets shall be
abandoned (the “Teligent Liquidation”); and

 

WHEREAS, the Parties desire that the TSI Transaction and TSI Liquidation qualify
as a tax-free reorganization under Section 368(a) of the Internal Revenue Code
of 1986, as amended, and that the Teligent Transaction and Teligent Liquidation
qualify as a tax-free reorganization under Section 368(a) of the Internal
Revenue Code of 1986, as amended.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

1. Definitions.

 

1.1. Defined Terms.

 

“Acquired Assets” means the Acquired Teligent Assets and the Acquired TSI
Assets.

 



--------------------------------------------------------------------------------

“Acquired Intellectual Property” means all Intellectual Property included in the
Acquired Assets.

 

“Acquired Teligent Assets” has the meaning set forth in § 2.5.

 

“Acquired TSI Assets” has the meaning set forth in § 2.1.

 

“Action” means any claim, action, cause of action or suit (in contract or tort
or otherwise), litigation, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

 

“Affiliate” means, as to any specified Person at any time, (i) each Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person at such time, (ii) each Person who is
or has been within two years prior to the time in question an officer, director
or direct or indirect beneficial holder of at least 10% of any class of the
outstanding capital stock of such specified Person and the Members of the
Immediate Family of each such officer, director or holder (and, if such
specified Person is a natural person, of such specified Person) and (iii) each
Person of which such specified Person or an Affiliate (as defined in clauses (i)
or (ii) above) thereof shall, directly or indirectly, beneficially own at least
10% of any class of outstanding capital stock or other evidence of beneficial
interest at such time.

 

“Agreement” has the meaning set forth in the preamble above.

 

“Assumed Teligent Liabilities” has the meaning set forth in § 2.7.

 

“Assumed TSI Liabilities” has the meaning set forth in § 2.3.

 

“Balance Sheet Date” means December 31, 2003, the date of the last audited
balance sheet of Teligent.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction that forms or could reasonably form the basis for
any specified consequence.

 

“Business Day” means any day on which banking institutions in New York, New York
are customarily open for the purpose of transacting business.

 

“Buyer” has the meaning set forth in the preamble above.

 

“Buyer Common Stock” means the common stock, $0.001 par value per share, of the
Buyer.

 

“Buyer Disclosure Schedule” has the meaning set forth in § 6.

 

“Buyer Intellectual Property” has the meaning set forth in § 6.13.

 

2



--------------------------------------------------------------------------------

“Buyer Material Adverse Effect” means (i) any change, effect, event, occurrence,
state of facts, circumstance or development that, individually or in the
aggregate with any other change, effect, event, occurrence, state of facts,
circumstance or development is materially adverse to the business, assets,
properties, results of operations or financial condition of the Buyer and its
Subsidiaries (taken as a whole), or (ii) a material adverse effect on the
ability of the Buyer to consummate the transactions contemplated by this
Agreement, other than in either instance resulting from an Excluded Matter.
“Excluded Matter” means any one or more of the following: (i) the effect of any
change that generally affects the wireless broadband industry in which the Buyer
operates, or (ii) the effect of any action taken by TSI, Teligent or their
Affiliates with respect to the transactions contemplated hereby or with respect
to the Buyer.

 

“Buyer Wireless Licenses” has the meaning set forth in § 6.12.

 

“By-laws” means, with respect to any Person (other than an individual), all
by-laws relating to such Person, as from time to time in effect.

 

“Charter” means the certificate or articles of incorporation or organization,
statute, constitution, joint venture, limited liability company or partnership
agreement or articles or other charter documents of any Person (other than an
individual), each as from time to time in effect.

 

“COBRA Regulations” has the meaning set forth in § 7.4.

 

“Code” means the federal Internal Revenue Code of 1986 or any successor statute,
and the rules and regulations thereunder, and in the case of any referenced
section of any such statute, rule or regulation, any successor section thereto,
collectively and as from time to time amended and in effect.

 

“Communications Act” has the meaning set forth in § 3.4(a).

 

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, instrument, document, deed, mortgage, lease, license, or other
legally binding commitment, undertaking, arrangement or understanding, written
or oral, including without limitation any document or instrument evidencing or
otherwise relating to any indebtedness or guarantee but excluding the Charter
and By-laws of such Person, to which or by which such Person is a party or
otherwise subject or bound or to which or by which any property or right of such
Person is subject or bound.

 

“Employee Plan” has the meaning set forth in § 3.16(a).

 

“Enforceable” means, with respect to any Contractual Obligation stated to be
Enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation enforceable by or against such Person in
accordance with its terms, except to the extent that enforcement of the rights
and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means any federal, state, local or foreign law (including
common law), treaty, judicial decision, regulation, rule, judgment, order,
decree, injunction, permit or governmental restriction or requirement or any
agreement with any governmental authority or other third party, whether now or
hereafter in effect, relating to human health and safety, the environment or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise Hazardous Substances, wastes or
materials.

 

“ERISA” has the meaning set forth in § 3.16(a).

 

“Excluded Teligent Assets” has the meaning set forth in § 2.6.

 

“Excluded Teligent Liabilities” has the meaning set forth in § 2.8.

 

“Excluded TSI Assets” has the meaning set forth in § 2.2.

 

“Excluded TSI Liabilities” has the meaning set forth in § 2.4.

 

“FCC” means the Federal Communications Commission of the United States.

 

“FCC Consents” has the meaning set forth in § 8.2(g).

 

“Financial Statements” has the meaning set forth in § 3.10.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with their application in the
audited financial statements for the year ended December 31, 2003 referred to in
§ 3.10.

 

“Governmental Authority” means any Federal, state, municipal, county, local,
foreign or any other governmental or quasi-governmental authority, regulatory or
administrative agency, governmental commission, court or tribunal (or any
department, board, bureau or division thereof) or any arbitral body.

 

“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Intellectual Property” means the entire right, title and interest in and to all
intellectual property rights of every kind and nature, including patents,
copyrights, Trademarks, mask works, trade secrets, all applications for any of
the foregoing, and any Contractual Obligations granting rights related to the
foregoing, in each case, (i) subsisting in, covering, reading on, directly
applicable to or existing in the TSI Products, Teligent Products, TSI Technology
or Teligent Technology, including, without limitation, all Intellectual Property
identified in Schedule 2.5(e);

 

4



--------------------------------------------------------------------------------

or (ii) that are owned, licensed or controlled in whole or in part by TSI or
Teligent and relate to the TSI Business or Teligent Business, respectively.

 

“Joint Disclosure Schedule” has the meaning set forth in § 3.

 

“Knowledge” means actual knowledge after reasonable investigation.

 

“LD Sale Agreement” means that certain Asset Purchase Agreement dated as of
September 2, 2004 by and between Startec Global Operating Company, Startec
Global Licensing Company and Teligent Services, Inc., as amended from time to
time in accordance with the terms thereof.

 

“Lease” has the meaning set forth in Section 2.1(a).

 

“Legal Requirement” means any federal, state, local or foreign law, statute,
standard, ordinance, code, order, rule, regulation, resolution or promulgation,
or any order, judgment or decree of any Governmental Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force and effect of law.

 

“Liability” means any debt, liability, obligation or commitment (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether
incurred or consequential and whether due or to become due), including, without
limitation, any liability for Taxes.

 

“Licenses” means the licenses granted by the FCC listed on Schedule 2.5(a)
hereto.

 

“Lien” means any mortgage, pledge, lien, security interest, option to purchase,
charge, adverse or prior claim, encumbrance, restriction on transfer,
conditional sale or other title retention device or arrangement (including
without limitation a capital lease), or transfer for the purpose of subjection
to the payment of any debt or other obligation, whether relating to any property
or right or the income or profits therefrom.

 

“Long Distance Business” means the portion of the TSI Business involving the
reselling of dedicated and switched long distance services purchased from Global
Crossing Bandwidth, Inc. to consumer and business customers.

 

“Majority Stockholder” means Aspen Partners Series A, a series of Aspen Capital
Partners, L.P., the majority stockholder of Teligent.

 

“Members of the Immediate Family” with respect to any individual, means each
spouse, parent, brother, sister or child of such individual, each spouse of any
such Person, each child of any of the aforementioned Persons, each trust created
in whole or in part for the benefit of one or more of the aforementioned Persons
and each custodian or guardian of any property of one or more of the
aforementioned Persons.

 

“Ordinary Course of Business” means (i) the ordinary course of TSI’s business
with respect to the TSI Business and (ii) the ordinary course of Teligent’s
business with respect to the

 

5



--------------------------------------------------------------------------------

Teligent Business, each consistent with past custom and practice (including with
respect to quantity and frequency).

 

“Parties” has the meaning set forth in the preamble above.

 

“Permitted Liens” means liens for current taxes not yet due and payable and
minor liens that have arisen in the Ordinary Course of Business and that do not
(individually or in the aggregate) materially detract from the value of the
assets which may be subject thereto or materially impair the operations of the
Person in question.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.

 

“Plan of Reorganization” means the Plan of Reorganization of Teligent, approved
by the United States Bankruptcy Court for the Southern District of New York,
Case No. 01-12974 (SMB), on the Reorganization Date.

 

“Purchase Subsidiary” means First Avenue Licenses, LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Buyer.

 

“Related Entity” has the meaning set forth in § 3.16(a).

 

“Reorganization Date” means September 12, 2002, the date on which Teligent’s
Plan of Reorganization was confirmed.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller Plan” has the meaning set forth in § 3.16(a).

 

“Singh Option” means that certain option granted to Dr. Rajendra Singh pursuant
to the Teligent 2004 Stock Option Plan and evidenced by the Non-Incentive Stock
Option Agreement dated June 28, 2004.

 

“Stockholder” means the holders of the capital stock of Teligent.

 

“Subsidiary” means with respect to any Person, (i) any corporation, limited
partnership, limited liability company or other entity at least a majority of
whose outstanding voting stock is owned, directly or indirectly, by such Person
or by one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; (ii) any general partnership, joint venture or similar entity, at
least a majority of whose outstanding partnership or similar interests shall at
the time be owned by such Person, or by one or more of its Subsidiaries, or by
such Person and one or more of its Subsidiaries; and (iii) any limited
partnership of which such Person or any of its Subsidiaries is a general
partner. For the purposes of this definition, “voting stock” means shares,
interests, participations or other equivalents in the equity interest (however
designated) in such Person having ordinary voting power for the election of a
majority of the directors (or the equivalent) of such Person other than shares,
interests, participations or other equivalents having such power only by reason
of the occurrence of a contingency.

 

6



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Teligent” has the meaning set forth in the preamble above.

 

“Teligent Business” shall mean the business of Teligent as such business is
currently conducted.

 

“Teligent Closing” has the meaning set forth in § 2.10(b).

 

“Teligent Closing Date” has the meaning set forth in § 2.10(b).

 

“Teligent Common Stock” means the common stock, $0.01 par value per share, of
Teligent.

 

“Teligent Contracts” has the meaning set forth in § 2.5(g).

 

“Teligent Disclosure Schedule” has the meaning set forth in § 5.

 

“Teligent Liquidation” has the meaning set forth in the recitals above.

 

“Teligent Material Adverse Effect” means (i) any change, effect, event,
occurrence, state of facts, circumstance or development that, individually or in
the aggregate with any other change, effect, event, occurrence, state of facts,
circumstance or development is materially adverse to the business, assets,
properties, results of operations or financial condition of Teligent and its
Subsidiaries (taken as a whole, and whether in the hands of the Buyer or
Teligent) or (ii) a material adverse effect on the ability of Teligent to
consummate the transactions contemplated by this Agreement, other than in either
instance resulting from an Excluded Matter. “Excluded Matter” means any one or
more of the following: (i) the effect of any change that generally affects the
wireless broadband industry in which Teligent or its Subsidiaries operate, or
(ii) the effect of any action taken by the Buyer or its executive officers with
respect to the transactions contemplated hereby or with respect to Teligent.

 

“Teligent Products” means all current products and services of Teligent relating
to the Teligent Business, any subsequent versions of such products currently
being developed by or on behalf of Teligent, any products currently being
developed by or on behalf of Teligent which are designed to supersede, replace
or function as a component of such products, and any upgrades, enhancements,
improvements and modifications to the foregoing.

 

7



--------------------------------------------------------------------------------

“Teligent Stock Consideration” has the meaning set forth in § 2.9(b).

 

“Teligent Technology” means all inventions, copyrightable works, discoveries,
innovations, know-how, information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, documentation, and
manuals), computer software, computer hardware, integrated circuits and
integrated circuit masks, electronic, electrical and mechanical equipment and
all other forms of technology, in each case as used by Teligent in the Teligent
Business, including improvements, modifications, derivatives or changes, whether
tangible or intangible, embodied in any form, whether or not protectible or
protected by patent, copyright, mask work right, trade secret law or otherwise.

 

“Teligent Transaction” has the meaning set forth in the recitals above.

 

“Trademarks” means any trademarks, service marks, trade dress, and logos,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith.

 

“Transaction Document” means each of this Agreement, the Bill of Sale referred
to in § 2.11(a), the Assignment and Assumption Agreement referred to in §
2.11(a), the Non-Compete Agreement referred to in § 2.11(a), the Bill of Sale
referred to in § 2.12(a), the Assignment and Assumption Agreement referred to in
§ 2.12(a), the Non-Compete Agreement referred to in § 2.12(a) and the Third
Amended and Restated Registration Rights Agreement.

 

“TS Acquisition” has the meaning set forth in the preamble above.

 

“TSI” has the meaning set forth in the preamble above.

 

“TSI Business” shall mean the business of TSI as such business is currently
conducted.

 

“TSI Closing” has the meaning set forth in § 2.10(a).

 

“TSI Closing Date” has the meaning set forth in § 2.10(a).

 

“TSI Contracts” has the meaning set forth in § 2.1(f).

 

“TSI Disclosure Schedule” has the meaning set forth in § 4.

 

“TSI Liquidation” has the meaning set forth in the recitals above.

 

“TSI Material Adverse Effect” means (i) any change, effect, event, occurrence,
state of facts, circumstance or development that, individually or in the
aggregate with any other change, effect, event, occurrence, state of facts,
circumstance or development is materially adverse to the business, assets,
properties, results of operations or financial condition of TSI (taken as a
whole, and whether in the hands of TS Acquisition or TSI) or (ii) a material
adverse effect on the ability of TSI to consummate the transactions contemplated
by this Agreement, other than in either instance resulting from an Excluded
Matter. “Excluded Matter” means any one or more of the

 

8



--------------------------------------------------------------------------------

following: (i) the effect of any change that generally affects the wireless
broadband industry in which TSI operates, or (ii) the effect of any action taken
by TS Acquisition or its executive officers with respect to the transactions
contemplated hereby or with respect to TSI.

 

“TSI Products” means all current products and services of TSI relating to the
TSI Business, any subsequent versions of such products currently being developed
by or on behalf of TSI, any products currently being developed by or on behalf
of TSI which are designed to supersede, replace or function as a component of
such products, and any upgrades, enhancements, improvements and modifications to
the foregoing.

 

“TSI Stock Consideration” has the meaning set forth in § 2.9(a).

 

“TSI Technology” means all inventions, copyrightable works, discoveries,
innovations, know-how, information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, documentation, and
manuals), computer software, computer hardware, integrated circuits and
integrated circuit masks, electronic, electrical and mechanical equipment and
all other forms of technology, in each case as used by TSI in the TSI Business,
including improvements, modifications, derivatives or changes, whether tangible
or intangible, embodied in any form, whether or not protectible or protected by
patent, copyright, mask work right, trade secret law or otherwise.

 

“TSI Transaction” has the meaning set forth in the recitals above.

 

“WARN” means the Worker Adjustment and Retraining Act of 1988, as from time to
time in effect.

 

“Warrant Consideration” has the meaning set forth in § 2.9(b).

 

“Welfare Plan” has the meaning set forth in § 3.16(a).

 

1.2. Rules of Construction. The following provisions shall be applied wherever
appropriate herein: (a) “herein”, “hereby”, “hereunder”, “hereof” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used; (b) all
definitions set forth herein shall include the singular and the plural; (c)
wherever used herein, any pronoun shall be deemed to include both the singular
and plural and to cover all genders; (d) except as otherwise stated herein, all
references or citations in this Agreement to statutes or regulations or
statutory regulatory provisions, shall, when the context requires, be considered
citations to such statutes, regulations or provisions as in effect as of the
Closing Date; and (e) any references herein to a particular Section, Article,
Exhibit or Schedule means a Section or Article of, or Schedule or Exhibit to,
this Agreement unless another agreement is specified.

 

2. Acquisition of Assets.

 

2.1. Purchase and Sale of TSI Assets. TSI agrees to sell and transfer to TS
Acquisition, and TS Acquisition agrees to purchase from TSI at the TSI Closing,
subject to the

 

9



--------------------------------------------------------------------------------

exclusions contained in § 2.2 and subject to and upon the other terms and
conditions contained herein, free and clear of any Lien whatsoever arising by,
through or under TSI, other than Permitted Liens, all right, title and interest
in, to and under all assets of TSI, which without limitation include the
following (collectively, the “Acquired TSI Assets”):

 

(a) The leases and the related agreements (including those leases in the form of
licenses) (each a “Lease”) listed on Schedule 2.1(a) hereto;

 

(b) All assets, including equipment, licenses and contracts, associated with the
TSI Business and all inventory of radio and other wireless equipment;

 

(c) All other assets of TSI which were used or useful in the conduct of the TSI
Business on the Balance Sheet Date, and all assets of TSI that have been
acquired since the Balance Sheet Date for use or used in the TSI Business (other
than assets that have been disposed of in the Ordinary Course of Business since
the Balance Sheet Date), including without limitation all such assets as
constitute tangible personal property (such as wireless and other equipment,
inventories, supplies, parts, and computer and office equipment and furniture)
used or useful in connection with the conduct of the TSI Business;

 

(d) All rights of TSI under all licenses, permits, authorizations, orders,
registrations, certificates, approvals, consents and franchises used or useful
in connection with the conduct of the TSI Business or any pending applications
relating to any of the foregoing;

 

(e) All customer, distributor, supplier and mailing lists used or useful in
connection with the conduct of the TSI Business;

 

(f) All rights of TSI under Contractual Obligations relating to the conduct of
the TSI Business (the “TSI Contracts”) listed on Schedule 2.1(f);

 

(g) To the extent that, as of the TSI Closing, TSI has not received all payments
due to it under the LD Sale Agreement, the right to receive any such payments
net of any reasonable expenses incurred by TSI after the closing in connection
therewith;

 

(h) All files, plans, documents, correspondence, lists, drawings, notebooks,
specifications, creative materials, advertising and promotional materials,
marketing materials, studies, reports, equipment repair, maintenance or service
records relating to the conduct of the TSI Business whether written or
electronically stored or otherwise recorded; and

 

(i) All cash, cash equivalents and accounts receivable of TSI as of the TSI
Closing.

 

10



--------------------------------------------------------------------------------

2.2. Excluded TSI Assets. There shall be excluded from the Acquired TSI Assets
to be sold, assigned, transferred, conveyed and delivered to TS Acquisition
hereunder, and to the extent in existence on the TSI Closing Date, there shall
be retained by TSI, the following assets, properties and rights (collectively,
the “Excluded TSI Assets”):

 

(a) All assets described on Schedule 2.2(a);

 

(b) The LD Sale Agreement and the assets being sold pursuant to the LD Sale
Agreement;

 

(c) The Teligent Services and Smartwave Communications names and related
Intellectual Property; and

 

(d) All other assets as TS Acquisition and TSI may mutually agree upon at any
time at or prior to the TSI Closing.

 

2.3. Assumption of TSI Liabilities. On the terms and subject to the conditions
set forth herein, from and after the TSI Closing, TS Acquisition will assume and
satisfy or perform when due only the following Liabilities of TSI (the “Assumed
TSI Liabilities”):

 

(a) All Liabilities under those TSI Contracts and Leases listed on Schedule
2.3(a), whether arising before or after the TSI Closing;

 

(b) All Liabilities of TSI for Taxes as set forth on Schedule 2.3(b); and

 

(c) All Liabilities relating to or arising out of the ownership, operation or
use by TSI of the Acquired TSI Assets, before the TSI Closing, incurred in the
Ordinary Course of Business;

 

provided, however, that the Assumed TSI Liabilities shall in no event include
any Excluded TSI Liability.

 

2.4. TSI Liabilities Not Assumed. Except as expressly set forth in § 2.3 of this
Agreement, and without increasing the scope of the Assumed TSI Liabilities by
implication, TS Acquisition will not assume, perform or satisfy any Liabilities
of TSI not specifically contemplated by § 2.3 to be Assumed TSI Liabilities nor
any of the following Liabilities (whether or not contemplated by § 2.3)
(collectively, the “Excluded TSI Liabilities”):

 

(a) Any Liability to the extent that it relates to or arises out of any of the
following: (i) any Excluded TSI Asset, (ii) any Liability of TSI which is not an
Assumed TSI Liability, or (iii) the non-performance of any covenant or
obligation to be performed under this Agreement by TSI at any time;

 

(b) Any Liability that relates to or arises out of payments made or owed to or
benefits of any kind provided or owed to TSI’s or Teligent’s employees and
consultants or former employees and consultants, including, without limitation,
(i) as a result of the sale of the Acquired TSI Assets or as a result of the
termination by TSI of any employees, (ii) any Liability arising out of, or
relating to, WARN, (iii) any Liability to provide former employees so-called
COBRA continuation coverage, (iv) any Liability in respect of medical and other
benefits for existing and future retirees, (v) any Liability in respect of
work-related employee injuries or worker’s compensation claims, (vi) any
Liability arising out of or with respect to any Employee Plan (including without
limitation any

 

11



--------------------------------------------------------------------------------

Liability arising out of or with respect to the funding, administration or
termination of any Employee Plan), and (vii) any Liability for bonuses or other
severance obligations;

 

(c) Any Liability arising out of or with respect to the time period prior to the
Reorganization Date, except for Liabilities described in Section 2.3(a) arising
out of or with respect to the time period prior to the Reorganization Date to
the extent such Liabilities were not discharged under Teligent’s Plan of
Reorganization;

 

(d) Any Liability of TSI for Taxes other than as set forth on Schedule 2.3(b);
and

 

(e) Any Liability specifically listed on Schedule 2.4(e).

 

2.5. Purchase and Sale of Teligent Assets. Teligent agrees to sell and transfer
to the Buyer, and the Buyer agrees to purchase from Teligent at the Teligent
Closing, subject to the exclusions contained in § 2.6 and subject to and upon
the other terms and conditions contained herein, free and clear of any Lien
whatsoever arising by, through or under Teligent, other than Permitted Liens,
all right, title and interest in, to and under all assets of Teligent, which
without limitation include the following (collectively, the “Acquired Teligent
Assets”):

 

(a) The Licenses listed on Schedule 2.5(a) and all other licenses, permits,
authorizations and approvals from all Governmental Authorities with respect to
the foregoing;

 

(b) All assets, including equipment, licenses and contracts, associated with the
Teligent Business and all inventory of radio and other wireless equipment;

 

(c) All other assets of Teligent which were used or useful in the conduct of the
Teligent Business on the Balance Sheet Date, and all assets of Teligent that
have been acquired since the Balance Sheet Date for use or used in the Teligent
Business (other than assets that have been disposed of in the Ordinary Course of
Business since the Balance Sheet Date), including without limitation all such
assets as constitute tangible personal property (such as wireless and other
equipment, inventories, supplies, parts, and computer and office equipment and
furniture) used or useful in connection with the conduct of the Teligent
Business;

 

(d) All other rights of Teligent under all licenses, permits, authorizations,
orders, registrations, certificates, approvals, consents and franchises used or
useful in connection with the conduct of the Teligent Business or any pending
applications relating to any of the foregoing;

 

(e) All Intellectual Property of Teligent used or useful in connection with the
conduct of the Teligent Business, goodwill associated therewith, licenses and
sublicenses granted in respect thereto and rights thereunder, remedies against
infringements thereof and rights to protection of interest therein, including,
without limitation, the Intellectual Property described on Schedule 2.5(e);

 

12



--------------------------------------------------------------------------------

(f) All customer, distributor, supplier and mailing lists used or useful in
connection with the conduct of the Teligent Business;

 

(g) All rights of Teligent under Contractual Obligations relating to the conduct
of the Teligent Business (the “Teligent Contracts”) listed on Schedule 2.5(g);

 

(h) To the extent that, as of the Teligent Closing, Teligent has not received
all payments due to it under the LD Sale Agreement, the right to receive any
such payments net of any reasonable expenses incurred by Teligent after the
closing in connection therewith;

 

(i) All files, plans, documents, correspondence, lists, drawings, notebooks,
specifications, creative materials, advertising and promotional materials,
marketing materials, studies, reports, equipment repair, maintenance or service
records relating to the conduct of the Teligent Business whether written or
electronically stored or otherwise recorded;

 

(j) The 1,972,128 shares of Buyer Common Stock issued to TSI in connection with
the TSI Closing and subsequently distributed to Teligent; and

 

(k) All cash, cash equivalents and accounts receivable of Teligent as of the
Teligent Closing.

 

2.6. Excluded Teligent Assets. There shall be excluded from the Acquired
Teligent Assets to be sold, assigned, transferred, conveyed and delivered to the
Buyer hereunder, and to the extent in existence on the Teligent Closing Date,
there shall be retained by Teligent, the following assets, properties and rights
(collectively, the “Excluded Teligent Assets”):

 

(a) All assets described on Schedule 2.6(a);

 

(b) The LD Sale Agreement and the assets being sold pursuant to the LD Sale
Agreement;

 

(c) The Teligent, Teligent Services and Smartwave Communications names and
related Intellectual Property; and

 

(d) All other assets as the Buyer and Teligent may mutually agree upon at any
time at or prior to the Teligent Closing.

 

2.7. Assumption of Teligent Liabilities. On the terms and subject to the
conditions set forth herein, from and after the Teligent Closing, the Buyer will
assume and satisfy or perform when due only the following Liabilities of
Teligent (the “Assumed Teligent Liabilities”):

 

(a) All Liabilities under those Teligent Contracts listed on Schedule 2.7(a),
whether arising before or after the Teligent Closing; and

 

13



--------------------------------------------------------------------------------

(b) All Liabilities relating to or arising out of the ownership, operation or
use by Teligent of the Acquired Teligent Assets, before the Teligent Closing,
incurred in the Ordinary Course of Business;

 

provided, however, that the Assumed Teligent Liabilities shall in no event
include any Excluded Teligent Liability.

 

2.8. Teligent Liabilities Not Assumed. Except as expressly set forth in § 2.7 of
this Agreement, and without increasing the scope of the Assumed Teligent
Liabilities by implication, the Buyer will not assume, perform or satisfy any
Liabilities of Teligent not specifically contemplated by § 2.7 to be Assumed
Teligent Liabilities nor any of the following Liabilities (whether or not
contemplated by § 2.3) (collectively, the “Excluded Teligent Liabilities”):

 

(a) Any Liability to the extent that it relates to or arises out of any of the
following: (i) any Excluded Teligent Asset, (ii) any Liability of Teligent which
is not an Assumed Teligent Liability, or (iii) the non-performance of any
covenant or obligation to be performed under this Agreement by Teligent at any
time;

 

(b) Any Liability that relates to or arises out of payments made or owed to or
benefits of any kind provided or owed to Teligent’s or its Subsidiaries’
employees and consultants or former employees and consultants, including,
without limitation, (i) as a result of the sale of the Acquired TSI Assets or
the Acquired Teligent Assets or as a result of the termination by Teligent or
TSI of any employees, (ii) any Liability arising out of, or relating to, WARN,
(iii) any Liability to provide former employees so-called COBRA continuation
coverage, (iv) any Liability in respect of medical and other benefits for
existing and future retirees, (v) any Liability in respect of work-related
employee injuries or worker’s compensation claims, (vi) any Liability arising
out of or with respect to any Employee Plan (including without limitation any
Liability arising out of or with respect to the funding, administration or
termination of any Employee Plan), and (vii) any Liability for bonuses or other
severance obligations;

 

(c) Any Liability arising out of or with respect to the time period prior to the
Reorganization Date, except for Liabilities described in Section 2.7(a) arising
out of or with respect to the time period prior to the Reorganization Date to
the extent such Liabilities were not discharged under Teligent’s Plan of
Reorganization;

 

(d) Any Liability of Teligent for Taxes; and

 

(e) Any Liability specifically listed on Schedule 2.8(e).

 

2.9. Purchase Price.

 

(a) In consideration for the Acquired TSI Assets, TS Acquisition agrees to
assume the Assumed TSI Liabilities and to cause to be delivered to TSI at the
TSI Closing 393,418 shares of Buyer Common Stock (the “TSI Stock
Consideration”). The number of shares of Buyer Common Stock comprising the TSI
Stock Consideration shall be appropriately adjusted in the case of any stock
split, stock dividend, recapitalization or other similar event affecting the
Buyer Common Stock effected prior to the TSI Closing.

 

14



--------------------------------------------------------------------------------

(b) In consideration for the Acquired Teligent Assets, and subject to adjustment
as provided in § 2.9(c), the Buyer agrees to assume the Assumed Teligent
Liabilities and to deliver to Teligent at the Teligent Closing (i) 25,194,647
shares of Buyer Common Stock (the “Teligent Stock Consideration”) plus (ii) a
warrant, in substantially the form attached hereto as Exhibit A (the “Warrant
Consideration”), issued in the name of Dr. Rajendra Singh to purchase 2,519,464
shares of Buyer Common Stock. The number of shares of Buyer Common Stock
comprising the Teligent Stock Consideration shall be appropriately adjusted in
the case of any stock split, stock dividend, recapitalization or other similar
event affecting the Buyer Common Stock effected prior to the Teligent Closing.

 

(c) Adjustment to Purchase Price.

 

(i) The Teligent Stock Consideration shall be increased by 3,149.33 shares of
Buyer Common Stock for each share of Teligent Common Stock issued pursuant to
any exercise of the Singh Option on or prior to the Teligent Closing;

 

(ii) The Warrant Consideration shall be adjusted such that the number of shares
for which the warrant comprising the Warrant Consideration is exercisable is
reduced by the number of additional shares of Buyer Common Stock issuable as
Teligent Stock Consideration pursuant to § 2.9(c)(i); and

 

(iii) The amount of cash included in the Acquired Teligent Assets shall include
no less than $6,250 for each share of Teligent Common Stock issued pursuant to
any exercise of the Singh Option.

 

2.10. The Closing.

 

(a) The closing of the TSI Transaction (the “TSI Closing”) shall take place at
the offices of Ropes & Gray LLP, One International Place, Boston, MA at 10 a.m.
on Thursday, January 13, 2005, or on such other date and at such other time as
may be mutually agreed by the Parties (the “TSI Closing Date”).

 

(b) The closing of the Teligent Transaction (the “Teligent Closing”) shall take
place at the offices of Ropes & Gray LLP, One International Place, Boston, MA on
such date and at such time subsequent to the TSI Liquidation and within two
business days of the TSI Closing as mutually agreed by the Parties (or such
other date and time as the Parties shall agree, the “Teligent Closing Date”).

 

2.11. Deliveries at the TSI Closing.

 

(a) At the TSI Closing, TSI shall deliver to TS Acquisition:

 

(i) A Bill of Sale in the form of Exhibit B hereto;

 

(ii) An Assignment and Assumption Agreement in the form of Exhibit C hereto;

 

15



--------------------------------------------------------------------------------

(iii) Such other instruments of sale, transfer, conveyance and assignment as TS
Acquisition and its counsel may reasonably request;

 

(iv) A tax clearance certificate from the Commonwealth of Virginia; and

 

(v) A Non-Compete Agreement executed by TSI in the form of Exhibit D hereto.

 

(b) At the TSI Closing, TS Acquisition shall deliver to TSI:

 

(i) A stock certificate representing the TSI Stock Consideration registered in
the name of Teligent Services, Inc.; and

 

(ii) All such other documents and instruments as TSI or its counsel shall
reasonably request to consummate or evidence the transactions contemplated
hereby.

 

(c) At the TSI Closing, the Parties shall deliver the certificates, opinions of
counsel and other documents described in §§ 8.1 and 8.3 hereof, respectively,
unless waived by TS Acquisition or TSI in writing.

 

(d) All of the documents and instruments delivered at the TSI Closing shall be
in form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to the Parties’ respective counsel.

 

2.12. Deliveries at the Teligent Closing.

 

(a) At the Teligent Closing, Teligent shall deliver to the Buyer:

 

(i) A Bill of Sale in the form of Exhibit E hereto;

 

(ii) An Assignment and Assumption Agreement in the form of Exhibit F hereto;

 

(iii) Such other instruments of sale, transfer, conveyance and assignment as the
Buyer and its counsel may reasonably request;

 

(iv) A tax clearance certificate from the Commonwealth of Virginia;

 

(v) Any original documentation from the FCC relating to the Licenses transferred
at the Teligent Closing;

 

(vi) A fully executed stock power, the stock certificate representing the TSI
Stock Consideration and any other documentation deemed necessary by the Buyer to
transfer the TSI Stock Consideration to the Buyer; and

 

(vii) A Non-Compete Agreement executed by Teligent in the form of Exhibit D
hereto.

 

16



--------------------------------------------------------------------------------

(b) At the Teligent Closing, the Buyer shall deliver to Teligent:

 

(i) A stock certificate representing the Teligent Stock Consideration registered
in the name of Teligent, Inc.;

 

(ii) A warrant representing the Warrant Consideration; and

 

(iii) All such other documents and instruments as Teligent or its counsel shall
reasonably request to consummate or evidence the transactions contemplated
hereby.

 

(c) At the Teligent Closing, the Parties shall deliver the certificates,
opinions of counsel and other documents described in §§ 8.2 and 8.4 hereof,
respectively, unless waived by the Buyer or Teligent in writing.

 

(d) All of the documents and instruments delivered at the Teligent Closing shall
be in form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to the Parties’ respective counsel.

 

2.13. Employees. Each of TSI and Teligent acknowledges and agrees that neither
the Buyer nor TS Acquisition is obligated to offer employment to or to hire any
employee of TSI or Teligent, and that TSI and Teligent shall retain all
Liabilities with respect to all of TSI’s and Teligent’s employees. As set forth
in § 7.4 hereof, each of TSI and Teligent is obligated to terminate the
employment of all of their respective employees prior to the TSI Closing and
Teligent Closing, as applicable (except for those employees set forth on
Schedule 2.13 hereto). Neither TS Acquisition nor the Buyer shall bear any
responsibility or liability for any Liabilities owed to TSI’s or Teligent’s
employees on account of any termination of their employment with TSI or Teligent
or otherwise, whether pursuant to a Contractual Obligation, benefit plan or
program, or otherwise, including but not limited to salary and other
remuneration earned by TSI’s or Teligent’s employees prior to the TSI Closing
Date or Teligent Closing Date (as applicable), separation and severance pay,
vacation pay and other accrued paid time off, and payments and other costs or
expenses due under WARN or any other applicable Legal Requirement, or for any
employment-related Liabilities, including but not limited to any Liabilities in
respect of salary, wages, sick leave, holiday pay, vacation benefits, medical,
dental, disability, life, retirement and other fringe benefits, or for any
Liabilities arising under any Contractual Obligation or Legal Requirement.

 

3. Representations and Warranties of TSI and Teligent. Each of TSI and Teligent
represent and warrant to the Buyer and TS Acquisition that the statements
contained in this § 3 are correct and complete as of the date of this Agreement,
except as set forth in the disclosure schedule dated the date hereof and
provided to the Buyer and TS Acquisition by each of TSI and Teligent in
connection with the signing of this Agreement (the “Joint Disclosure Schedule”).
The Joint Disclosure Schedule will be arranged in paragraphs corresponding to
the lettered and numbered paragraphs contained in this § 3. For the purposes of
these representations and warranties, other than for the purposes of Section 3.1
and 3.2 or as otherwise expressly provided herein, the term “Teligent” shall
include any Subsidiaries of Teligent.

 

17



--------------------------------------------------------------------------------

3.1. Organization.

 

(a) Each of TSI and Teligent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. Accurate and
complete copies of the Charter and By-Laws of TSI and Teligent, as amended to
date, have been heretofore delivered to each of the Buyer and TS Acquisition.
Except for Teligent’s foreign subsidiaries, each Subsidiary of Teligent is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

 

(b) Neither (i) TSI, (ii) Teligent, (iii) nor any of Teligent’s Subsidiaries
(except for Teligent’s foreign subsidiaries) is required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction other than the jurisdictions listed in Section 3.1 of the Joint
Disclosure Schedule, except where the failure to be so qualified, authorized,
registered or licensed would not have a TSI Material Adverse Effect or Teligent
Material Adverse Effect, as the case may be. Each of TSI, Teligent and each of
Teligent’s Subsidiaries is in good standing as a foreign corporation in each of
the jurisdictions listed in Section 3.1 of the Joint Disclosure Schedule.

 

3.2. Authorization of Transaction. Each of TSI and Teligent has the power and
authority (including full corporate power and authority) to execute and deliver
each Transaction Document to which it is a party and to perform its obligations
thereunder. All corporate and other actions or proceedings to be taken by or on
the part of each of Teligent and TSI to authorize and permit the execution and
delivery by it of each Transaction Document to which it is a party and the
instruments required to be executed and delivered by it pursuant thereto, the
performance of each of TSI and Teligent of its obligations thereunder, and the
consummation by each of TSI and Teligent of the transactions contemplated
therein, have been duly and properly taken. Each Transaction Document to which
it is a party has been duly executed and delivered by each of TSI and Teligent
and is Enforceable against each of them.

 

3.3. Noncontravention. Neither the execution and the delivery of any Transaction
Document to which it is a party, nor the consummation of the transactions
contemplated thereby (including the assignments and assumptions referred to in §
2), will (i) violate any Legal Requirement to which either TSI, Teligent or any
of their property is subject or any provision of the Charter or By-laws of TSI
or Teligent, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
Contractual Obligation to which either TSI or Teligent is a party or by which it
is bound or to which any of its assets is subject (or result in the imposition
of any Lien other than Permitted Liens upon any of its assets), except, in the
case of matters described in clause (ii) above, as would not have, or reasonably
be expected to have, a TSI Material Adverse Effect or Teligent Material Adverse
Effect, as the case may be. Each of TSI and Teligent does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in order for the Parties to consummate
the transactions contemplated by any Transaction Document (including the
assignments and assumptions referred to in § 2), other than the FCC Consents and
the expiration or early termination of the waiting period under the HSR Act,
except for any authorization, consent or approval the failure of which to
obtain, and for any filing the failure of which to make

 

18



--------------------------------------------------------------------------------

would not have, or reasonably be expected to have, a TSI Material Adverse Effect
or Teligent Material Adverse Effect, as the case may be.

 

3.4. FCC Regulatory Matters.

 

(a) Each of TSI and Teligent is in compliance with the Federal Communications
Act of 1934, as amended (the “Communications Act”), and the rules, regulations
and policies of the FCC promulgated thereunder applicable to either TSI,
Teligent, the Acquired TSI Assets or the Acquired Teligent Assets, and each of
TSI and Teligent is in compliance with all other federal, state and local laws,
rules, regulations and ordinances applicable to either TSI, Teligent, the
Acquired TSI Assets or the Acquired Teligent Assets and is not in default under
any order, writ, injunction or decree of any court or governmental agency or
instrumentality applicable to either TSI, Teligent, the Acquired TSI Assets or
the Acquired Teligent Assets, except for any noncompliance that would not
materially threaten or adversely affect the validity, continued effectiveness,
material terms, or likelihood of renewal of any of the Licenses or the grant of
FCC Consent.

 

(b) FCC Licenses. Schedule 2.5(a) sets forth a true and complete list of each
License that is being assigned to the Buyer hereunder, the name of the licensee
or permit holder, the call sign, the License expiration date, and the status of
any applications for assignment, transfer or waiver of FCC rules filed with the
FCC. Teligent has provided to the Buyer true and correct copies of the Licenses
received by it from the FCC. None of such Licenses are subject to any management
agreement or Lien arising by, through or under Teligent (other than Permitted
Liens), and Teligent owns all of the right, title and interest in, to and under
such Licenses. To the Knowledge of Teligent, all of the Licenses are currently
valid and in full force and effect and Teligent and its Affiliates have met
material applicable construction or build-out regulations required to be met as
of the date of this Agreement for each of the Licenses. Neither Teligent nor any
of its Affiliates has received any notification of an investigation, violation
or forfeiture, any notice of apparent liability, or any other order or complaint
issued by or before any court or governmental body, including the FCC that could
in any manner threaten or adversely affect the validity, continued
effectiveness, material terms, or likelihood of renewal of any of the Licenses,
nor, as of the date of this Agreement, to the Knowledge of Teligent is any such
action threatened (other than, in any such case, actions or matters relating to
the wireless communications industry generally). At the date of this Agreement,
neither Teligent nor any of its Affiliates has Knowledge of any other
proceedings (other than proceedings relating to the wireless communications
industry generally) that could in any manner threaten or adversely affect the
validity, continued effectiveness, material terms, or likelihood of renewal of
any of the Licenses.

 

(c) Fees. All franchise, license or other fees and charges that have become due
and payable with respect to the Acquired TSI Assets or the Acquired Teligent
Assets pursuant to any applications, filings, recordings or registrations with,
and all validations or exemptions, approvals, orders or authorizations,
consents, Licenses, certificates and permits from, the FCC, any state public
utility commission and any other federal, state or

 

19



--------------------------------------------------------------------------------

local regulatory or governmental bodies or authorities, including any
subdivision thereof, have been paid.

 

(d) License Compliance. No event has occurred or failed to occur which (i)
results in, or after notice or lapse of time or both would result in,
revocation, suspension, adverse modification, non-renewal, impairment,
restriction or termination of, or order of forfeiture with respect to, any
License or (ii) materially adversely affects any of the rights of Teligent or
any of its Affiliates thereunder, except in the case of clause (i) or (ii), for
litigation, legislation, rule making or other matters, in each case, affecting
the wireless communications industry generally. At the date of this Agreement,
Teligent has no reason to believe that the Licenses will not be renewed by the
FCC in the ordinary course.

 

(e) Reports. Any and all material reports and filings required to be filed with
the FCC by Teligent with respect to the Licenses have been filed and Teligent
has provided true and correct copies of all such reports and filings to the
Buyer. All such reports and filings were accurate and complete in all material
respects.

 

(f) Disclosure. Teligent knows of no facts pertaining to its qualifications to
be a licensee which would cause the FCC not to issue its approval with respect
to, or otherwise prevent, the transfer to the Buyer pursuant to this Agreement
or the Licenses (other than those relating to the wireless communications
industry generally).

 

3.5. Legal and Other Compliance. Each of TSI and Teligent is in compliance with
all applicable Legal Requirements relating to the conduct of the TSI Business
and the Teligent Business, respectively, the violation of which could have a TSI
Material Adverse Effect or Teligent Material Adverse Effect, as the case may be,
and, to the Knowledge of each of TSI and Teligent, no Action has been filed or
commenced against it alleging any failure so to comply. Neither the ownership
nor use of the Acquired TSI Assets or Acquired Teligent Assets, nor the conduct
of the TSI Business or the Teligent Business, conflicts with the rights of any
other Person or violates, or with the giving of notice or the passage of time or
both will violate, conflict with or result in a default, right to accelerate or
loss of rights under, any terms or provisions of either TSI’s or Teligent’s
Charter or By-laws or any Lien, Contractual Obligation or Legal Requirement to
which either of TSI or Teligent is a party or by which it may be bound or
affected, except in each such case as could not reasonably be expected to have a
TSI Material Adverse Effect or Teligent Material Adverse Effect, as the case may
be.

 

3.6. No Material Adverse Effect. Between the Balance Sheet Date and the date of
this Agreement, there has not been any TSI Material Adverse Effect or Teligent
Material Adverse Effect.

 

3.7. Litigation. Except as set forth in Section 3.7 of the Joint Disclosure
Schedule, there are no Actions pending, or, to the Knowledge of each of TSI and
Teligent threatened against TSI or Teligent or any of their properties, assets
or rights before any Governmental Authority, including but not limited to
Actions: (i) which seek to revoke, rescind, cancel, modify or refuse to renew
any License or; (ii) relating to the transactions contemplated hereby, nor is
there any Basis for any such Action. To the Knowledge of each of TSI and
Teligent, since the

 

20



--------------------------------------------------------------------------------

Reorganization Date, there is no judgment, order or decree adversely affecting
the Acquired TSI Assets, the Acquired Teligent Assets or the transactions
contemplated hereby.

 

3.8. Disclosure. Neither this Agreement nor any exhibit or schedule hereto nor
any certificate delivered to the Buyer or TS Acquisition in connection with the
TSI Closing or the Teligent Closing contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statement
contained herein and therein in the context in which they were made not
misleading. Except as otherwise disclosed herein or on the Disclosure Schedules,
neither TSI nor Teligent knows of any information or fact that has or could
reasonably be expected to have a TSI Material Adverse Effect or Teligent
Material Adverse Effect.

 

3.9. Consents. Section 3.9 of the Joint Disclosure Schedule sets forth a true,
correct and complete list of the identities of any Person whose consent or
approval is required and the matter or Contractual Obligation to which such
consent relates in connection with the transfer, assignment or conveyance by TSI
or Teligent of any of the Acquired TSI Assets or Acquired Teligent Assets, and
any Person to whom notice of the transactions contemplated by this Agreement is
required to be delivered.

 

3.10. Financial Statements. Attached hereto as Exhibit G are (i) the audited
consolidated balance sheet and statements of income, changes in stockholders’
equity and cash flow of Teligent for the fiscal year ended December 31, 2003 and
for the period from the Reorganization Date to December 31, 2002 and (ii) the
unaudited consolidated balance sheets and statements of income, and changes in
cash flow of Teligent for the month ended June 30, 2004 ((i) and (ii) together,
the “Financial Statements”). The Financial Statements (including with respect to
the financial statements referred to in clause (i) only, the notes thereto) have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, are correct, complete and present fairly in all
material respects the financial condition of Teligent for such periods and are
consistent in all material respects with the books and records of Teligent,
subject to normal and recurring year end adjustments and in the case of the
unaudited financial statements as of June 30, 2004, the absence of notes.

 

3.11. Brokers’ Fees. Neither TSI nor Teligent has any Liability to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by any Transaction Document for which the Buyer or TS Acquisition
will be liable or obligated.

 

3.12. Taxes. Each of TSI and Teligent has timely filed all material requisite
federal, state and local Tax and information returns which are required to be
filed by it and has paid, or made adequate provision for the payment of, all
material Taxes which may have or may become due and there are no assessments or
any Basis therefor. To the Knowledge of each of TSI and Teligent, there are no
examinations in progress or claims against TSI or Teligent for federal or other
Taxes (including penalties and interest) for any period and no notice of any
claim, whether pending or threatened, for Taxes has been received.

 

3.13. Indebtedness; Guarantees. Each of TSI and Teligent has no indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than trade payables and other accrued current liabilities incurred in the
Ordinary Course of Business), or

 

21



--------------------------------------------------------------------------------

capital lease obligations, conditional sale or other title retention agreements.
Except as disclosed in Section 3.13 of the Joint Disclosure Schedule, neither
TSI nor Teligent is a guarantor or otherwise liable for any Liability or
obligation of any other Person.

 

3.14. Affiliated Transactions. Except as set forth in Section 3.14 of the Joint
Disclosure Schedule, neither TSI nor Teligent is a party to or bound by any
contract, commitment or understanding with any of the Stockholders or any of
their Affiliates or any Member of their Immediate Family and none of the
Stockholders, directors or officers of TSI or Teligent or any of their
Affiliates or Members of their Immediate Family owns or otherwise has any rights
to or interests in any asset, tangible or intangible, which is used in the TSI
Business or Teligent Business.

 

3.15. Environmental Matters. Except as set forth in Section 3.15 of the Joint
Disclosure Schedule, to the Knowledge of each of TSI and Teligent, (a) each of
TSI and Teligent has complied with all applicable Environmental Laws; (b) each
of TSI and Teligent is not subject to any existing, pending or threatened
proceedings under any Environmental Laws; and (c) there have been no
unauthorized releases by TSI or Teligent of any Hazardous Substances from or at
any property or facility ever owned or, to the Knowledge of each of TSI or
Teligent, leased, used or operated by TSI or Teligent except as would not have,
or reasonably be expected to have, a TSI Material Adverse Effect or Teligent
Material Adverse Effect, as the case may be.

 

3.16. Employee Benefits.

 

(a) Seller Plans. Section 3.16 of the Joint Disclosure Schedule sets forth (1)
all Employee Plans (as defined below) (A) which are maintained by TSI or
Teligent or by any corporation, trust, partnership or other entity (a “Related
Entity”) that would be considered as a single employer with either TSI or
Teligent under Section 4001(b)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) or Section 414(b), (c), (m) or (o) of the Code, or
to which either TSI or Teligent or any Related Entity contributes or is required
to contribute or with respect to which either TSI or Teligent or any Related
Entity has or may have any Liability for premiums or benefits, and (B) which
benefit any employee of the TSI Business or the Teligent Business or any
beneficiary of any such employee (a “Seller Plan”), as well as (2) all plans,
agreements, policies and arrangements that would be Seller Plans if the term
“employee” were construed to include outside directors, consultants or other
independent contractors who provide services to or for the benefit of the TSI
Business or the Teligent Business. For purposes of this Agreement, the term
“Employee Plan” means any plan, program, agreement, policy or arrangement (a
“plan”), whether or not reduced to writing, that is: (i) a welfare benefit plan
within the meaning of Section 3(1) of ERISA (a “Welfare Plan”); (ii) a pension
benefit plan within the meaning of Section 3(2) of ERISA; (iii) a stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (iv) any other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe benefit plan. With respect to each
Seller Plan, Teligent or TSI, as applicable, has made available to the Buyer and
TS Acquisition an accurate, current and complete written summary of all material
plan terms.

 

22



--------------------------------------------------------------------------------

(b) No Liability. To the Knowledge of each of TSI and Teligent, no circumstance
exists and no event (including any action or the failure to do any act) has
occurred with respect to any Employee Plan maintained or formerly maintained by
TSI or Teligent or any Related Entity, or to which TSI or Teligent or any
Related Entity is or has been required to contribute, that could subject the
Buyer or TS Acquisition to Liability, or the assets of the TSI Business or the
Teligent Business to any Lien, under ERISA or the Code, nor will the
transactions contemplated by this Agreement give rise to any such Liability or
Lien.

 

(c) Retiree Benefits; Certain Welfare Plans. Except as required under Section
601 et seq. of ERISA, no Seller Plan that is a Welfare Plan provides benefits or
coverage following retirement or other termination of employment.

 

(d) No Restrictions on Termination. To the Knowledge of each of TSI and
Teligent, except as set forth in Section 3.16 of the Joint Disclosure Schedule,
no provision of any Seller Plan would result in any limitation on the ability of
TSI or Teligent to terminate the plan with respect to employees of the TSI
Business or the Teligent Business.

 

3.17. Contracts. Section 3.17 of the Joint Disclosure Schedule lists the
following Contractual Obligations to which either of TSI or Teligent is a party:

 

(a) any Contractual Obligation concerning confidentiality or noncompetition;

 

(b) any Contractual Obligation between or among TSI or Teligent and any of their
respective Affiliates which is not on arms-length terms;

 

(c) any Contractual Obligation under which the consequences of a default or
termination would be reasonably expected to have a TSI Material Adverse Effect
or Teligent Material Adverse Effect;

 

(d) any Contractual Obligation (or group of related Contractual Obligations) for
the lease of personal property to or from any Person providing for lease
payments in excess of $5,000 annually;

 

(e) any Contractual Obligation (or group of related Contractual Obligations) for
the furnishing or receipt of services in excess of $5,000 per 12 month period;

 

(f) any Contractual Obligation concerning a partnership or joint venture in
which TSI or Teligent is or is obligated to become a partner or joint venturer;

 

(g) any Contractual Obligation (or group of related Contractual Obligations)
under which it has created, incurred, assumed, or guaranteed any indebtedness
for borrowed money or under which it has imposed a Lien (other than a Permitted
Lien) on any of its assets, tangible or intangible;

 

(h) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its

 

23



--------------------------------------------------------------------------------

 

current or former directors, officers, and employees under which any benefits
are currently payable or could reasonably be expected to be payable in the
future;

 

(i) any Contractual Obligation providing for the employment or consultancy with
any individual on a full-time, part-time, consulting or other basis or providing
severance or retirement benefits under which any compensation, benefits or other
payments are currently payable or could reasonably be expected to be payable in
the future;

 

(j) any Contractual Obligation under which it has advanced or loaned any amount
to any of its Stockholders, Affiliates, directors, officers, or employees other
than in the Ordinary Course of Business;

 

(k) any Contractual Obligation under which the consequences of a default or
termination could reasonably be expected to have a TSI Material Adverse Effect
or a Teligent Material Adverse Effect; or

 

(l) any other Contractual Obligation (or group of related Contractual
Obligations) the performance of which involves consideration in excess of
$5,000.

 

Each of TSI and Teligent has made available to TS Acquisition and the Buyer a
correct and complete copy of each written Contractual Obligation listed in
Section 3.17 of the Joint Disclosure Schedule (as such Contractual Obligation
may have been amended to the date of this Agreement) and a written summary
setting forth the terms and conditions of each oral Contractual Obligation
referred to in Section 3.17 of the Joint Disclosure Schedule. Except as
disclosed in Section 3.17 of the Joint Disclosure Schedule, to the Knowledge of
each of TSI and Teligent, with respect to each such agreement: (i) the agreement
is legal, valid, binding, Enforceable, and in full force and effect; (ii)
subject to TSI or Teligent, as applicable, obtaining the necessary consents
disclosed in Section 3.9 of the Joint Disclosure Schedule, the agreement will
continue to be Enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby (including
the assignments and assumptions referred to in § 2 above); (iii) since the
Reorganization Date, no party is in material breach or default, and no event has
occurred which with notice or lapse of time would constitute a material breach
or default, or permit termination, modification, or acceleration, under the
agreement; (iv) since the Reorganization Date, no party has repudiated any
provision of the agreement; and (v) none of such agreements is, when considered
singly or in the aggregate with others, unduly burdensome or onerous to TSI or
Teligent, as applicable, or likely to result in a TSI Material Adverse Effect or
Teligent Material Adverse Effect.

 

3.18. Customers and Suppliers. Section 3.18 of the Joint Disclosure Schedule
sets forth a complete and accurate list of (i) the ten largest customers (by
dollar volume) of TSI and Teligent during the most recent fiscal year,
indicating the existing Contractual Obligation with each such customer and (ii)
all suppliers of materials or services in excess of $10,000 to each of TSI and
Teligent in connection with the conduct of the TSI Business and the Teligent
Business during the most recent fiscal year, indicating the Contractual
Obligation for continued supply from such Person, if any.

 

24



--------------------------------------------------------------------------------

3.19. Insurance. TSI and Teligent have obtained and currently maintain the
insurance described in Section 3.19 of the Joint Disclosure Schedule. To the
Knowledge of each of TSI and Teligent, all such insurance policies are in full
force and effect and neither TSI nor Teligent knows of any Basis for
cancellation thereof. Except as disclosed in Section 3.19 of the Joint
Disclosure Schedule, each of TSI and Teligent shall after the TSI Closing and
the Teligent Closing, respectively, continue to have coverage under such
policies with respect to events occurring prior to the TSI Closing and the
Teligent Closing, as the case may be.

 

3.20. Labor and Employment Matters. TSI is the sole employer of each employee of
TSI with respect to employment related to the TSI Business. Teligent (as that
term is defined in the preamble excluding its Subsidiaries) is the sole employer
of each employee of Teligent (including its Subsidiaries) with respect to
employment related to the Teligent Business. Except as set forth in Section 3.20
of the Joint Disclosure Schedule, each of TSI and Teligent (i) is and has been
in material compliance with all applicable federal, state and local laws, rules,
regulations and other requirements regarding employment, employment practices,
labor, wages and hours, and other terms and conditions of employment, in each
case, with respect to TSI’s employees and Teligent’s employees, respectively;
(ii) has withheld all amounts required by law or by agreement to be withheld
from the wages, salaries and other payments to TSI’s employees and Teligent’s
employees, respectively; and (iii) is not liable for any arrears of wages or any
taxes or any penalty for failure to comply with any of the foregoing. To the
Knowledge of each of TSI and Teligent, none of TSI’s or Teligent’s employees is
currently represented by any labor union for purposes of collective bargaining
and no activities the purpose of which is to achieve such representation of all
or some of TSI’s or Teligent’s employees are threatened or ongoing. Neither TSI
nor Teligent is presently, and has not been in the past, a party or otherwise
subject to or bound by any collective bargaining or other agreement governing
the wages, benefits, hours, or terms or employment of TSI’s employees or
Teligent’s employees, and no such agreement or contract is currently being
negotiated by TSI or Teligent. To the Knowledge of each of TSI and Teligent,
neither TSI nor Teligent is now, and within the last three years has not been,
the subject of any union organizing effort, strike, work stoppage, lock out or
other labor dispute involving any of TSI’s employees or Teligent’s employees.
Neither TSI nor Teligent has engaged in any unfair labor practice with respect
of any of TSI’s or Teligent’s employees and does not have any employee grievance
or other dispute pending. Neither TSI nor Teligent is now and has not been the
subject of any complaint, charge, investigation, audit, suit or other process
with respect to any of TSI’s or Teligent’s employees, or any or the terms or
conditions of their employment, by any Governmental Authority, including without
limitation by the U.S. Department of Labor, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the National
Labor Relations Board or any state agency comparable to any of the foregoing.

 

25



--------------------------------------------------------------------------------

4. Representations and Warranties of TSI. Each of Teligent and TSI represent and
warrant to the Buyer and TS Acquisition that the statements contained in this §
4 are correct and complete as of the date of this Agreement, except as set forth
in the disclosure schedule dated the date hereof and provided to the Buyer and
TS Acquisition by TSI in connection with the signing of this Agreement (the “TSI
Disclosure Schedule”). The TSI Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this § 4.

 

4.1. Title to Assets. TSI has good and valid title to, and the power to sell or
transfer to TS Acquisition, all of the Acquired TSI Assets, free and clear of
all Liens (other than Permitted Liens).

 

4.2. All Assets Necessary to Conduct Business. Except as set forth in Section
4.2 of the TSI Disclosure Schedule, the Acquired TSI Assets and the Excluded TSI
Assets together comprise all of the assets, properties and rights of every type
and description, real, personal, tangible and intangible used by TSI in the
conduct of the TSI Business on the Balance Sheet Date and all assets of TSI
which have been acquired since the Balance Sheet Date for use or used in the TSI
Business (other than assets which have been disposed of since the Balance Sheet
Date in the Ordinary Course of Business).

 

4.3. Absence of Changes.

 

(a) Except as set forth in Section 4.3 of the TSI Disclosure Schedule, as of the
date of this Agreement, since the Balance Sheet Date, there has not been:

 

(i) the entering into of any Contractual Obligation (or series of related
Contractual Obligations) with an on-going annual monetary obligation of greater
than $5,000;

 

(ii) the creation or imposition of any Lien upon any Acquired TSI Asset, other
than Permitted Liens;

 

(iii) any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans and acquisitions) in excess of $5,000, other than purchases
of inventory, materials and supplies in the Ordinary Course of Business;

 

(iv) any grant of any license or sublicense of any rights or modification of any
rights under or with respect to, or the entered into of any settlement regarding
any infringement of TSI’s rights to, any Intellectual Property with a value in
excess of $5,000;

 

(v) any threat or notification, orally or in writing, that, and there has not
been, one or more distributors, customers or suppliers, that have terminated or
intend to terminate their respective business relationships or have modified or
intend to modify such relationships with TSI in a manner which is less favorable
to the TSI Business, or that have agreed not to or will not agree to do business
on such terms and subject to conditions at least as favorable as on the Balance
Sheet

 

26



--------------------------------------------------------------------------------

 

Date, and TSI has no Knowledge of any Basis for any such termination or
modification, in each case which could reasonably be expected to have a TSI
Material Adverse Effect;

 

(vi) any damage, destruction, or loss (whether or not covered by insurance) to
any of TSI’s property with a value in excess of $5,000;

 

(vii) any declaration or payment of any dividend or other distribution in
connection with any capital stock of TSI; or

 

(viii) any other occurrence, event, incident, action, failure to act, or
transaction outside the Ordinary Course of Business involving the conduct of the
TSI Business, which could reasonably be expected to have a TSI Material Adverse
Effect.

 

(b) There are no outstanding claims with respect to any damage, destruction or
loss to any of TSI’s property which could reasonably be expected to have a TSI
Material Adverse Effect.

 

4.4. Intellectual Property.

 

(a) TSI owns or has the right to use pursuant to an Enforceable Contractual
Obligation all Intellectual Property necessary for or used in the operation of
the TSI Business as presently conducted and as presently proposed by TSI to be
conducted. Subject to obtaining all necessary consents as disclosed in Section
3.9 of the Joint Disclosure Schedule, each item of Acquired Intellectual
Property will be owned or available for use by TS Acquisition on identical terms
and conditions immediately subsequent to the TSI Closing hereunder except in
such cases where the failure to own or have available for use would not
reasonably be expected to have a TSI Material Adverse Effect. TSI has taken all
reasonably necessary action to maintain and protect each item of Intellectual
Property that TSI owns or uses in the conduct of the Business.

 

(b) To the Knowledge of TSI, since the Reorganization Date, (i) TSI has not
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties in connection
with the conduct of the TSI Business, and there has not been any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that TSI must
license or refrain from using any Intellectual Property rights of any third
party), and (ii) except as disclosed in Section 4.4(b) of the TSI Disclosure
Schedule, no third party has interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of TSI
relating to the conduct of the TSI Business.

 

(c) Section 4.4(c) of the TSI Disclosure Schedule identifies each patent or
registration which has been issued to TSI with respect to the Acquired
Intellectual Property, identifies each pending patent application or application
for registration which has been made with respect to the Acquired Intellectual
Property, and identifies each license, agreement, or other permission which TSI
has granted to any third party with

 

27



--------------------------------------------------------------------------------

 

respect to any of the Acquired Intellectual Property (together with any
exceptions), in each case as of the date of this Agreement. TSI will make
available to TS Acquisition correct and complete copies of all such patents,
registrations, applications, licenses, agreements, and permissions (as amended
to date) and has made available to TS Acquisition correct and complete copies of
all other written documentation in TSI’s possession or control evidencing
ownership and prosecution (if applicable) of each such item. Section 4.4(c) of
the TSI Disclosure Schedule also identifies each trade name or unregistered
Trademark used by TSI in the conduct of the TSI Business as of the date of this
Agreement.

 

(d) Section 4.4(d) of the TSI Disclosure Schedule identifies as of the date of
this Agreement each material item of Acquired Intellectual Property that any
third party owns and that TSI uses or could use pursuant to an existing
Contractual Obligation. TSI has delivered to TS Acquisition correct and complete
copies of all such Contractual Obligations (as amended to date).

 

(e) To the Knowledge of TSI, TSI would not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of the TSI
Business as presently conducted.

 

4.5. Real Property; Leases. TSI owns no real property. Section 4.5 of the TSI
Disclosure Schedule includes a correct description of each Lease to which TSI is
a party, including the name of the landlord, the address of the leased location
and the monthly rent. A true, complete and correct copy of each written Lease
has been made available to TS Acquisition. A complete description of all terms
of any oral Lease is set forth on Section 4.5 of the TSI Disclosure Schedule.
Each such Lease is an Enforceable agreement, in full force and effect and
consummation of the transactions contemplated hereby will not cause a default
under or permit the termination or modification of any such Lease. To the
Knowledge of TSI, no party to any such Lease is in default thereunder.

 

4.6. No Illegal Payments, Etc. To the Knowledge of TSI, in connection with the
conduct of the TSI Business, neither TSI nor any of its respective directors,
officers, employees or agents, has (a) directly or indirectly given or agreed to
give any illegal gift, contribution, payment or similar benefit to any supplier,
customer, governmental official or employee or other person who was, is or may
be in a position to help or hinder TSI (or assist in connection with any actual
or proposed transaction) or made or agreed to make any illegal contribution, or
reimbursed any illegal political gift or contribution made by any other person,
to any candidate for federal, state, local or foreign public office (i) which
would be reasonably expected to subject TSI or TS Acquisition to any material
damages or penalties in any civil, criminal or governmental litigation or
proceeding or (ii) the non-continuation of which has had or could reasonably be
expected to have a TSI Material Adverse Effect or (b) established or maintained
any unrecorded fund or asset or made any intentionally false entries on any
books or records for any purpose.

 

28



--------------------------------------------------------------------------------

4.7. Assumed Liabilities.

 

(a) TSI has made available to TS Acquisition true and correct copies of all
instruments and other documents which constitute or evidence, in whole or in
part, any of the Assumed TSI Liabilities. None of the Assumed TSI Liabilities or
such instruments and documents have been modified or amended, whether in
writing, by custom or usage or otherwise, and all of the Assumed TSI Liabilities
and such instruments and documents are in full force and effect in accordance
with their terms in all material respects. Except as set forth in Section 4.7 of
the TSI Disclosure Schedule, none of the Assumed TSI Liabilities include any
indemnity obligations or liabilities.

 

(b) All payments have been made when due, and TSI has performed in all other
material respects all obligations, under the Assumed TSI Liabilities in
accordance with their terms. Neither TSI nor, to the Knowledge of TSI, any other
party to any of the Assumed TSI Liabilities is in material default thereunder,
or has failed to comply with any of its material obligations thereunder. To the
Knowledge of TSI, there has been no claim that there has been any such default,
breach or failure to comply. There are no existing facts or conditions known to
TSI which, with or without the passage of time, notice or both, will result in a
material default under, breach of, or failure to comply with any term or
provision of the Assumed TSI Liabilities.

 

5. Representations and Warranties of Teligent. Teligent represents and warrants
to the Buyer and TS Acquisition that the statements contained in this § 5 are
correct and complete as of the date of this Agreement, except as set forth in
the disclosure schedule dated the date hereof and provided to the Buyer and TS
Acquisition by Teligent in connection with the signing of this Agreement (the
“Teligent Disclosure Schedule”). The Teligent Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this § 5. For the purposes of these representations and warranties,
except as otherwise expressly provided herein, the term “Teligent” shall include
any Subsidiaries of Teligent.

 

5.1. Title to Assets. Teligent has good and valid title to, and the power to
sell or transfer to TS Acquisition, all of the Acquired Teligent Assets, free
and clear of all Liens (other than Permitted Liens).

 

5.2. All Assets Necessary to Conduct Business. Except as set forth in Section
5.2 of the Teligent Disclosure Schedule, the Acquired Teligent Assets and the
Excluded Teligent Assets together comprise all of the assets, properties and
rights of every type and description, real, personal, tangible and intangible
used by Teligent in the conduct of the Teligent Business on the Balance Sheet
Date and all assets of Teligent which have been acquired since the Balance Sheet
Date for use or used in the Teligent Business (other than assets which have been
disposed of since the Balance Sheet Date in the Ordinary Course of Business).

 

29



--------------------------------------------------------------------------------

5.3. Absence of Changes.

 

(a) Except as set forth in Section 5.3 of the Teligent Disclosure Schedule, as
of the date of this Agreement, since the Balance Sheet Date, there has not been:

 

(i) the entering into of any Contractual Obligation (or series of related
Contractual Obligations) with an on-going annual monetary obligation of greater
than $5,000;

 

(ii) the creation or imposition of any Lien upon any Acquired Teligent Asset,
other than Permitted Liens;

 

(iii) any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans and acquisitions) in excess of $5,000, other than purchases
of inventory, materials and supplies in the Ordinary Course of Business;

 

(iv) any grant of any license or sublicense of any rights or modification of any
rights under or with respect to, or the entered into of any settlement regarding
any infringement of Teligent’s rights to, any Intellectual Property with a value
in excess of $5,000;

 

(v) any threat or notification, orally or in writing, that, and there has not
been, one or more distributors, customers or suppliers, that have terminated or
intend to terminate their respective business relationships or have modified or
intend to modify such relationships with Teligent in a manner which is less
favorable to the Teligent Business, or that have agreed not to or will not agree
to do business on such terms and subject to conditions at least as favorable as
on the Balance Sheet Date, and Teligent has no Knowledge of any Basis for any
such termination or modification, in each case which could reasonably be
expected to have a Teligent Material Adverse Effect;

 

(vi) any damage, destruction, or loss (whether or not covered by insurance) to
any of Teligent’s property with a value in excess of $5,000;

 

(vii) any declaration or payment of any dividend or other distribution in
connection with any capital stock of Teligent; or

 

(viii) any other occurrence, event, incident, action, failure to act, or
transaction outside the Ordinary Course of Business involving the conduct of the
Teligent Business, which could reasonably be expected to have a Teligent
Material Adverse Effect.

 

(b) There are no outstanding claims with respect to any damage, destruction or
loss to any of Teligent’s property which could reasonably be expected to have a
Teligent Material Adverse Effect.

 

5.4. Intellectual Property.

 

(a) Teligent owns or has the right to use pursuant to an Enforceable Contractual
Obligation all Intellectual Property necessary for or used in the operation of
the Teligent Business as presently conducted and as presently proposed by
Teligent to be conducted. Subject to obtaining all necessary consents as
disclosed in Section 3.9 of the

 

30



--------------------------------------------------------------------------------

Joint Disclosure Schedule, each item of Acquired Intellectual Property will be
owned or available for use by TS Acquisition on identical terms and conditions
immediately subsequent to the Teligent Closing hereunder except in such cases
where the failure to own or have available for use would not reasonably be
expected to have a Teligent Material Adverse Effect. Teligent has taken all
reasonably necessary action to maintain and protect each item of Intellectual
Property that Teligent owns or uses in the conduct of the Business.

 

(b) To the Knowledge of Teligent, since the Reorganization Date, (i) Teligent
has not interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties in connection
with the conduct of the Teligent Business, and there has not been any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Teligent
must license or refrain from using any Intellectual Property rights of any third
party), and (ii) except as disclosed in Section 5.4(b) of the Teligent
Disclosure Schedule, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of Teligent relating to the conduct of the Teligent Business.

 

(c) Section 5.4(c) of the Teligent Disclosure Schedule identifies each patent or
registration which has been issued to Teligent with respect to the Acquired
Intellectual Property, identifies each pending patent application or application
for registration which has been made with respect to the Acquired Intellectual
Property, and identifies each license, agreement, or other permission which
Teligent has granted to any third party with respect to any of the Acquired
Intellectual Property (together with any exceptions), in each case as of the
date of this Agreement. Teligent will make available to TS Acquisition correct
and complete copies of all such patents, registrations, applications, licenses,
agreements, and permissions (as amended to date) and has made available to TS
Acquisition correct and complete copies of all other written documentation in
Teligent’s possession or control evidencing ownership and prosecution (if
applicable) of each such item. Section 5.4(c) of the Teligent Disclosure
Schedule also identifies each trade name or unregistered Trademark used by
Teligent in the conduct of the Teligent Business as of the date of this
Agreement.

 

(d) Section 5.4(d) of the Teligent Disclosure Schedule identifies as of the date
of this Agreement each material item of Acquired Intellectual Property that any
third party owns and that Teligent uses or could use pursuant to an existing
Contractual Obligation. Teligent has delivered to TS Acquisition correct and
complete copies of all such Contractual Obligations (as amended to date).

 

(e) To the Knowledge of Teligent, Teligent would not interfere with, infringe
upon, misappropriate, or otherwise come into conflict with, any Intellectual
Property rights of third parties as a result of the continued operation of the
Teligent Business as presently conducted.

 

5.5. Real Property; Leases. Teligent owns no real property. Section 5.5 of the
Teligent Disclosure Schedule includes a correct description of each Lease to
which Teligent is a

 

31



--------------------------------------------------------------------------------

party, including the name of the landlord, the address of the leased location
and the monthly rent. A true, complete and correct copy of each written Lease
has been made available to TS Acquisition. A complete description of all terms
of any oral Lease is set forth on Section 5.5 of the Teligent Disclosure
Schedule. Each such Lease is an Enforceable agreement, in full force and effect
and consummation of the transactions contemplated hereby will not cause a
default under or permit the termination or modification of any such Lease. To
the Knowledge of Teligent, no party to any such Lease is in default thereunder.

 

5.6. No Illegal Payments, Etc. To the Knowledge of Teligent, in connection with
the conduct of the Teligent Business, neither Teligent nor any of its respective
directors, officers, employees or agents, has (a) directly or indirectly given
or agreed to give any illegal gift, contribution, payment or similar benefit to
any supplier, customer, governmental official or employee or other person who
was, is or may be in a position to help or hinder Teligent (or assist in
connection with any actual or proposed transaction) or made or agreed to make
any illegal contribution, or reimbursed any illegal political gift or
contribution made by any other person, to any candidate for federal, state,
local or foreign public office (i) which would be reasonably expected to subject
Teligent or TS Acquisition to any material damages or penalties in any civil,
criminal or governmental litigation or proceeding or (ii) the non-continuation
of which has had or could reasonably be expected to have a Teligent Material
Adverse Effect or (b) established or maintained any unrecorded fund or asset or
made any intentionally false entries on any books or records for any purpose.

 

5.7. Assumed Liabilities.

 

(a) Teligent has made available to TS Acquisition true and correct copies of all
instruments and other documents which constitute or evidence, in whole or in
part, any of the Assumed Teligent Liabilities. None of the Assumed Teligent
Liabilities or such instruments and documents have been modified or amended,
whether in writing, by custom or usage or otherwise, and all of the Assumed
Teligent Liabilities and such instruments and documents are in full force and
effect in accordance with their terms in all material respects. Except as set
forth in Section 5.7 of the Teligent Disclosure Schedule, none of the Assumed
Teligent Liabilities include any indemnity obligations or liabilities.

 

(b) All payments have been made when due, and Teligent has performed in all
other material respects all obligations, under the Assumed Teligent Liabilities
in accordance with their terms. Neither Teligent nor, to the Knowledge of
Teligent, any other party to any of the Assumed Teligent Liabilities is in
material default thereunder, or has failed to comply with any of its material
obligations thereunder. To the Knowledge of Teligent, there has been no claim
that there has been any such default, breach or failure to comply. There are no
existing facts or conditions known to Teligent which, with or without the
passage of time, notice or both, will result in a material default under, breach
of, or failure to comply with any term or provision of the Assumed Teligent
Liabilities.

 

6. Representations and Warranties of the Buyer and TS Acquisition. Each of the
Buyer and TS Acquisition represents and warrants to TSI and Teligent that the
statements contained in this § 6 are correct and complete as of the date of this
Agreement, except as set forth in the disclosure

 

32



--------------------------------------------------------------------------------

schedule dated the date hereof and provided to TSI and Teligent by the Buyer and
TS Acquisition in connection with the signing of this Agreement (the “Buyer
Disclosure Schedule”) or as disclosed in the Buyer SEC Reports (as defined in
Section 6.9(a)) as of the date hereof.

 

6.1. Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
Copies of the Charter and By-laws of the Buyer, each as amended to date, have
been heretofore delivered to Teligent (or will be so delivered prior to the
Closing) and are accurate and complete. The Buyer is qualified to do business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of the activities conducted by it in the conduct of its business or the
character of the property owned, leased or operated by it in the conduct of its
business make such qualification necessary or appropriate, except for those
jurisdictions where the failure to be so qualified has not had and could not
reasonably be expected to have a Buyer Material Adverse Effect. The Purchase
Subsidiary is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. TS Acquisition is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware. Each of TS Acquisition and the Purchase
Subsidiary was organized for the purpose of consummating the transactions
contemplated by this Agreement and has had no prior operations.

 

6.2. Authorization for Transaction. Each of the Buyer and TS Acquisition has the
corporate power and authority to execute and deliver each Transaction Document
to which it is a party and to perform its obligations thereunder and the
Purchase Subsidiary has full power, limited liability company or otherwise, to
enter into this Agreement, to perform its obligations hereunder and to perform
its obligations hereunder and under the Transaction Documents to which it is a
party. All corporate and other actions and proceedings to be taken by or on the
part of each of the Buyer and TS Acquisition to authorize and permit the
execution and delivery by the it of each Transaction Document to which it is a
party and the instruments to be executed and delivered by it pursuant thereto,
and the performance of each of the Buyer and TS Acquisition of its obligations
thereunder, and the consummation by each of the Buyer and TS Acquisition of the
transactions contemplated therein, have been or will be prior to the TSI Closing
or Teligent Closing, as applicable, duly and properly taken. Each Transaction
Document to which each of the Buyer or TS Acquisition is a party has been or
will be prior to the TS Closing or Teligent Closing, as applicable, duly
executed and delivered by the Buyer or TS Acquisition, as applicable, and is or
will be Enforceable against the Buyer or TS Acquisition, as applicable.

 

6.3. Noncontravention. Neither the execution and the delivery of any Transaction
Document to which it is a party, nor the consummation of the transactions
contemplated thereby (including the assignments and assumptions referred to in §
2), will (i) violate any Legal Requirement to which either the Buyer or TS
Acquisition is subject or any provision of its Charter or By-laws or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any Contractual Obligation to which the
Buyer or TS Acquisition is a party or by which it is bound or to which any of
its assets is subject. Neither the Buyer nor TS Acquisition needs to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Agency in order for the Parties to consummate the
transactions contemplated by any Transaction Document (including the assignments
and

 

33



--------------------------------------------------------------------------------

assumptions referred to in § 2), other than the expiration or early termination
of the waiting period under the HSR Act and the FCC Consents.

 

6.4. Legal and Other Compliance. The Buyer is in compliance with all applicable
Legal Requirements relating to the conduct of its business, the violation of
which could have a Buyer Material Adverse Effect, and no Action has been filed
or commenced against it alleging any failure so to comply. The conduct of its
business does not conflict with the rights of any other Person or violate, nor
with the giving of notice or the passage of time or both will it violate,
conflict with or result in a default, right to accelerate or loss of rights
under, any terms or provisions of the Buyer’s Charter or By-laws or any Lien,
Contractual Obligation or Legal Requirement to which the Buyer is a party or by
which it may be bound or affected, except in each such case as could not
reasonably be expected to have a Buyer Material Adverse Affect.

 

6.5. Litigation. Except as set forth in Section 6.5 of the Buyer Disclosure
Schedule, there are no Actions pending or, to the Knowledge of the Buyer,
threatened against the Buyer or any of its properties, assets or rights before
any Governmental Authority, including but not limited to, Actions: (i) which
seek to revoke, rescind, cancel, modify or refuse to renew any Buyer Wireless
Licenses, or (ii) relating to the transactions contemplated hereby, nor is there
any Basis for any such Action.

 

6.6. No Illegal Payments, Etc. In connection with the conduct of its business,
neither the Buyer nor any of its respective directors, officers, employees or
agents, has (a) directly or indirectly given or agreed to give any illegal gift,
contribution, payment or similar benefit to any supplier, customer, governmental
official or employee or other person who was, is or may be in a position to help
or hinder the Buyer (or assist in connection with any actual or proposed
transaction) or made or agreed to make any illegal contribution, or reimbursed
any illegal political gift or contribution made by any other person, to any
candidate for federal, state, local or foreign public office (i) which might
subject the Buyer to any damage or penalty in any civil, criminal or
governmental litigation or proceeding or (ii) the non-continuation of which has
had or could reasonably be expected to have a Buyer Material Adverse Effect or
(b) established or maintained any unrecorded fund or asset or made any false
entries on any books or records for any purpose.

 

6.7. Brokers’ Fees. The Buyer does not have any Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by any Transaction Document for which TSI, Teligent or
any Stockholder will be liable or obligated.

 

6.8. Securities. The TSI Stock Consideration when issued hereunder will be duly
authorized, validly issued, fully paid and nonassessable. The Teligent Stock
Consideration when issued hereunder will be duly authorized, validly issued,
fully paid and nonassessable. The shares of common stock of the Buyer issuable
upon exercise of the Warrant Consideration, when paid for by the holders thereof
in accordance with the terms thereof will be duly authorized, validly issued,
fully paid and nonassessable.

 

34



--------------------------------------------------------------------------------

6.9. SEC Filings; Financial Statements.

 

(a) The Buyer has filed with the SEC all reports, schedules, forms, statements
and other documents required by the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) to be filed by the Buyer since
January 1, 2003 (collectively, the “Buyer SEC Reports”). As of their respective
dates (except if revised or superseded by a subsequent filing), the Buyer SEC
Reports (i) complied as to form in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations thereunder, and (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Buyer has filed with the SEC as
exhibits to the Buyer SEC Reports all agreements, contracts and other documents
or instruments required to be so filed, and such exhibits are in all material
respects true and complete copies of such agreements, contracts and other
documents or instruments, as the case may be (subject to any confidential
treatment requests allowing exclusion of confidential information from the
publicly filed documents). Since the date of the Buyer’s annual report on Form
10-K for the year ended December 31, 2003, the Buyer has not suffered a Buyer
Material Adverse Effect.

 

(b) The consolidated balance sheets of the Buyer and its consolidated
subsidiaries as of each of December 31, 2003 and June 30, 2004 and the related
consolidated statements of income (loss) and stockholders’ equity and cash flows
for the twelve-month period and six-month period then ended fairly present in
all material respects the Buyer’s consolidated financial positions and its
consolidated subsidiaries as of their respective dates and their consolidated
results of operations and cash flows for the respective periods then ended, in
accordance with U.S. generally accepted accounting principles applied on a
consistent basis except as described in the footnotes to such financial
statements.

 

6.10. Obligations to Related Parties. No employee, officer or director of the
Buyer or Member of his or her Immediate Family is indebted to the Buyer, nor is
the Buyer indebted (or committed to make loans or extend or guarantee credit) to
any of them other than (i) for payment of salary for bona fide services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Buyer and (iii) for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Buyer’s board of directors). No employee, officer,
director or stockholder, or any Member of their Immediate Families, is, directly
or indirectly, interested in any contract with the Buyer (other than such
contracts as relate to any such person’s ownership of capital stock or other
securities of the Buyer and this Agreement).

 

6.11. Title to Properties and Assets; Liens. The Buyer owns its property and
assets free and clear of all Liens other than (i) for Liens for current taxes
not yet delinquent, (ii) for Liens imposed by law and incurred in the ordinary
course of business for obligations not past due to carriers, warehousemen,
laborers, materialmen and the like, (iii) for Liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, or (iv) for
minor defects in title, none of which, individually or in the aggregate,
materially interferes with the use of such

 

35



--------------------------------------------------------------------------------

property. With respect to the property and assets it leases, the Buyer is in
compliance with such leases and, holds a valid leasehold interest free of any
Liens, subject to clauses (i)-(iv) above.

 

6.12. FCC Regulatory Matters.

 

(a) Section 6.12(a) of the Buyer Disclosure Schedule sets forth a true and
complete list of each 38.6 - 40 GHz license, permit and authorization issued by
the FCC to the Buyer (or its subsidiaries) (collectively, the “Buyer Wireless
Licenses”), with the name of the licensee or permit holder, the call sign, and
the license expiration date of each Buyer Wireless License.

 

(b) Except as set forth in Section 6.12(b) of the Buyer Disclosure Schedule, the
Buyer is in compliance with the Communications Act, and the rules, regulations
and policies of the FCC promulgated thereunder applicable to the Buyer, and the
Buyer is in compliance with all other federal, state and local laws, rules,
regulations and ordinances applicable to the Buyer and is not in default under
any order, writ, injunction or decree of any court or governmental agency or
instrumentality applicable to the Buyer, except for any noncompliance that would
not materially threaten or adversely affect the validity, continued
effectiveness, material terms, or likelihood of renewal of any of the Buyer
Wireless Licenses.

 

(c) FCC Licenses. None of the Buyer Wireless Licenses is subject to any
management agreement or Lien arising by, through or under the Buyer (other than
Permitted Liens), and the Buyer owns all of the right, title and interest in, to
and under such Licenses. Except as set forth in Section 6.12(c) of the Buyer
Disclosure Schedule, to the Knowledge of the Buyer, all the Buyer Wireless
Licenses are currently valid and in full force and effect and the Buyer has met
material applicable construction or build-out regulations required to be met as
of the date of this Agreement for each of the Buyer Wireless Licenses. Except as
set forth in Section 6.12(c) of the Buyer Disclosure Schedule, neither the Buyer
nor any of its Affiliates has received any notification of an investigation,
violation or forfeiture, any notice of apparent liability, or any other order or
complaint issued by or before any court or governmental body, including the FCC
that could in any manner threaten or adversely affect the validity, continued
effectiveness, material terms, or likelihood of renewal of any of the Buyer
Wireless Licenses, nor, as of the date of this Agreement, to the Knowledge of
the Buyer, is any such action threatened (other than, in any such case, actions
or matters relating to the wireless communications industry generally). At the
date of this Agreement, except as set forth in Section 6.12(c) of the Buyer
Disclosure Schedule, the Buyer has no Knowledge of any other proceedings (other
than proceedings relating to the wireless communications industry generally)
that could in any manner threaten or adversely affect the validity, continued
effectiveness, material terms, or likelihood of renewal of any of the Buyer
Wireless Licenses.

 

(d) Fees. All franchise, license or other fees and charges that have become due
and payable with respect to the Buyer Wireless Licenses pursuant to any
applications, filings, recordings and registrations with, and all validations or
exemptions, approvals, orders or authorizations, consents, Licenses,
certificates and permits from, the

 

36



--------------------------------------------------------------------------------

FCC, any state public utility commission and any other federal, state or local
regulatory or governmental bodies or authorities, including any subdivision
thereof, have been paid.

 

(e) License Compliance. Except as set forth in Section 6.12(e) of the Buyer
Disclosure Schedule, no event has occurred or failed to occur which (i) results
in, or after notice or lapse of time or both would result in, revocation,
suspension, adverse modification, non-renewal, impairment, restriction or
termination of, or order of forfeiture with respect to, any Buyer Wireless
License or (ii) materially adversely affects any of the rights of the Buyer
thereunder, except in the case of clause (i) or (ii), for litigation,
legislation, rule making or other matters, in each case, affecting the wireless
communications industry generally. At the date of this Agreement, except as set
forth in Section 6.12(e) of the Buyer Disclosure Schedule, the Buyer has no
reason to believe that the Buyer Wireless Licenses will not be renewed by the
FCC in the ordinary course.

 

(f) Reports. Any and all material reports and filings required to be filed with
the FCC by the Buyer with respect to the Buyer Wireless Licenses have been
filed. All such reports and filings were accurate and complete in all material
respects.

 

6.13. Intellectual Property.

 

(a) The Buyer owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, and proprietary rights and processes (collectively, “Buyer
Intellectual Property”) necessary for its business as now conducted and as
presently proposed to be conducted without any infringement of the rights of
others. There are no outstanding options, licenses, or agreements of any kind
relating to the Buyer’s Intellectual Property with the exception of agreements
for the sale or license of the Buyer’s products or services in the ordinary
course of the Buyer’s business. The Buyer has not received any communications
alleging that the Buyer has violated or, by conducting its business as presently
proposed, would violate any of the Buyer Intellectual Property of any other
person or entity.

 

(b) To the Knowledge of the Buyer (i) the Buyer has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties in connection with the conduct the
business of the Buyer, and there has not been any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that the Buyer must license
or refrain from using any Intellectual Property rights of any third party), and
(ii) no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of the Buyer
relating to the conduct of the business of the Buyer.

 

6.14. Employees; Employee Benefit Plans. There is no strike, labor dispute or
union organization activities pending or, to the Buyer’s Knowledge, threatened
between it and its employees. None of the Buyer’s employees belongs to any union
or collective bargaining unit. The Buyer has complied in all material respects
with all applicable state and federal equal opportunity and other laws related
to employment.

 

37



--------------------------------------------------------------------------------

6.15. Environmental and Safety Laws. To the Knowledge of the Buyer, (a) the
Buyer has complied with all applicable Environmental Laws; (b) the Buyer is not
subject to any existing, pending or threatened proceedings under any
Environmental Laws; and (c) there have been no unauthorized releases by the
Buyer of any Hazardous Substances from or at any property or facility ever owned
or, to the Knowledge of the Buyer, leased, used or operated by the Buyer except
as would not have, or reasonably be expected to have, a Buyer Material Adverse
Effect.

 

6.16. Tax Returns, Payments and Elections. Except as set forth in Section 6.16
of the Buyer Disclosure Schedule, (i) the Buyer has filed all tax returns and
reports as required by law, (ii) these returns and reports are true and correct
in all material respects, and (iii) the Buyer has paid all taxes and other
assessments due.

 

6.17. Sarbanes-Oxley Act. The Buyer has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 and l5d-14 under
the Exchange Act of 1934, as amended); such disclosure controls and procedures
are designed to ensure that material information relating to the Buyer is made
known to the Buyer’s principal executive officer and its principal financial
officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Buyer’s auditors and the audit committee of the board of
directors of the Buyer have been advised of: (i) any significant deficiencies in
the design or operation of internal controls which could adversely affect the
Buyer’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Buyer’s internal controls; any material
weaknesses in internal controls have been identified for the Buyer’s auditors;
since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officer and principal financial officer of
the Buyer have made all certifications required by the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and any related rules and regulations
promulgated by the SEC, and the statements contained in any such certification
are complete and correct; and the Buyer is otherwise in compliance with all
applicable provisions of the Sarbanes-Oxley Act that are effective.

 

6.18. Subsidiaries. Except as set forth in Section 6.18 of the Buyer Disclosure
Schedule, the Buyer does not presently own or control, directly or indirectly,
any interest in any corporation, partnership, limited liability company,
association or other business entity. The Buyer is not a participant in any
joint venture, partnership or similar arrangement.

 

6.19. Registration Rights. The Buyer has granted registration rights to certain
holders of the Buyer’s securities pursuant to that certain Amended and Restated
Registration Rights Agreement, dated as of January 28, 2004, by and among the
Buyer and the holders of the Buyer’s securities party thereto (as amended to
date, the “Second Amended and Restated Registration Rights Agreement”). In
connection with the consummation of the transactions contemplated hereby, the
Buyer and the other parties to the Second Amended and Restated Registration
Rights Agreement will be amending and restating the Second Amended and Restated
Registration Rights Agreement in the form of Exhibit H to the Agreement. In
addition,

 

38



--------------------------------------------------------------------------------

in connection with a private placement consummated by the Buyer on December 14,
2004, the Buyer granted registration rights to investors who purchased common
stock in the private placement pursuant to a Registration Rights Agreement dated
as of December 14, 2004, and to a placement agent who received warrants for
services provided in connection with such private placement.

 

6.20. Insurance. The Buyer has obtained and currently maintains insurance
policies in such amounts and covering such risks as are adequate for the conduct
of its business and the value of its properties as is customary for companies
engaged in similar businesses in similar industries. To the Buyer’s Knowledge,
all such insurance policies are in full force and effect and the Buyer knows of
no Basis for cancellation thereof. The Buyer has (i) not received notice from
any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance or (ii) no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

7. Covenants. The Parties agree as follows:

 

7.1. General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
§ 8). If a request for additional information or documentary material is made to
the Buyer, TS Acquisition, TSI, Teligent, or any direct or indirect owner or
Subsidiary of Teligent in connection with filings made with the FCC or under the
HSR Act, such party shall respond promptly to such request and use its
reasonable best efforts to comply promptly with such request. The Parties hereto
shall make available to one another, promptly after the filing thereof, copies
of all correspondence, amendments and reports filed on or prior to the Teligent
Closing Date with the FCC by any of the Parties hereto in respect of the
Licenses. Each Party shall notify the other Party hereto in the event it becomes
aware of any other facts, actions, communications or occurrences that might
directly or indirectly affect the Parties’ ability to effect FCC approval of the
transactions contemplated by this Agreement. The Parties shall cooperate with
each other and use (and shall cause their respective Affiliates to use) their
respective commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable Law to obtain as promptly as
reasonably practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from the FCC in order to
consummate the transactions contemplated by this Agreement.

 

7.2. Notices and Consents. Each of TSI and Teligent will give any notices to
third parties, and will use commercially reasonable efforts to obtain any third
party consents, that are necessary or desirable to transfer the Acquired TSI
Assets and Acquired Teligent Assets to TS Acquisition and the Buyer,
respectively.

 

7.3. Operation of Business. Until the TSI Closing Date, except as contemplated
by this Agreement or as otherwise consented to by the Buyer or TS Acquisition in
writing, TSI will not engage in any practice, take any action, or enter into any
transaction with respect to the

 

39



--------------------------------------------------------------------------------

conduct of the TSI Business outside the Ordinary Course of Business, and will
continue to operate the TSI Business in the Ordinary Course of Business to
preserve its current relationships with licensees, licensors, suppliers,
customers and others having business dealings with it, and maintain the Acquired
TSI Assets, at its expense, in substantially the same condition as their
condition on the date hereof; provided, however, that TSI may take any actions
required of TSI in order to comply with its obligations under the Plan of
Reorganization, including the filing, settlement and payment of claim-related
liability from the Claims Fund under the Plan of Reorganization, regardless of
whether such actions are in the Ordinary Course of Business. Until the Teligent
Closing Date, except as contemplated by this Agreement or as otherwise consented
to by the Buyer or TS Acquisition in writing, Teligent will not engage in any
practice, take any action, or enter into any transaction with respect to the
conduct of the Teligent Business outside the Ordinary Course of Business, and
will continue to operate the Teligent Business in the Ordinary Course of
Business to preserve its current relationships with licensees, licensors,
suppliers, customers and others having business dealings with it, and maintain
the Acquired Teligent Assets, at its expense, in substantially the same
condition as their condition on the date hereof; provided, however, that
Teligent may take any actions required of Teligent in order to comply with its
obligations under the Plan of Reorganization, including the filing, settlement
and payment of claim-related liability from the Claims Fund under the Plan of
Reorganization, regardless of whether such actions are in the Ordinary Course of
Business. Without limiting the generality of the foregoing, during such period,
each of TSI and Teligent:

 

(a) Shall not make, declare or authorize any dividends or other distributions to
its Stockholders or any other Person or issue or grant any options, warrants,
shares of TSI Common Stock or Teligent Common Stock (as applicable), shares of
preferred stock or any other security or instrument convertible into a security;

 

(b) Shall not take any action or permit any action to be taken which would cause
a material breach of any of the representations and warranties contained herein
(as if made on the date such action was taken);

 

(c) Shall not make any distribution, incur any Liability or otherwise enter into
any transaction or series of transactions which would in any way impair the
Buyer’s or TS Acquisition’s ability to use the Acquired TSI Assets after the
Closing or the Buyer’s ability to use the Acquired Teligent Assets;

 

(d) Shall not pledge or subject to any Lien or other encumbrance any of the
Acquired TSI Assets or Acquired Teligent Assets;

 

(e) Shall not sell or transfer, or agree to sell or transfer, any of the
Acquired TSI Assets or Acquired Teligent Assets, other than as provided herein
and other than the assets comprising the Long Distance Business;

 

(f) Shall not take any action that would materially adversely affect its
relations with, or the Buyer’s or TS Acquisition’s prospective relations with,
any customers of TSI or Teligent;

 

40



--------------------------------------------------------------------------------

(g) Shall maintain its current or substantially similar insurance on the
Acquired TSI Assets and Acquired Teligent Assets;

 

(h) Shall comply in all material respects with all laws, rules and regulations,
as they relate to (i) the Acquired TSI Assets and the TSI Business, and (ii) the
Acquired Teligent Assets and the Teligent Business;

 

(i) Shall not enter into any contract or contracts that will require an
expenditure of more than $5,000 individually or $100,000 in the aggregate and
shall not amend, modify or cancel any Contractual Obligation, other than
amendments, modifications and cancellations that individually and in the
aggregate will not have a TSI Material Adverse Effect or Teligent Material
Adverse Effect, as applicable;

 

(j) Shall not take any action which would interfere with the ability of TSI or
Teligent to perform, or which would prevent performance of, this Agreement and
the transactions contemplated hereby;

 

(k) Shall promptly satisfy all its obligations as they become due under any
Contractual Obligation and with respect to other current liabilities; and

 

(l) Shall take all actions reasonably requested by the Buyer or TS Acquisition
to transfer all or any part of the TSI Business and the Acquired TSI Assets to
TS Acquisition at the TSI Closing and to transfer all or any part of the
Teligent Business and the Acquired Teligent Assets to the Buyer at the Teligent
Closing.

 

For the sake of clarity and notwithstanding anything to the contrary contained
elsewhere in this Agreement, the Buyer shall have the right to approve in
writing any amendment to the LD Sale Agreement and any transaction prior to its
consummation relating to the sale of any assets which comprise or otherwise
relate to the Long Distance Business.

 

7.4. Employee Matters. Each of TSI and Teligent agrees to (i) terminate all the
employees of TSI and Teligent, respectively, prior to the TSI Closing and the
Teligent Closing, as applicable (except for those employees set forth on
Schedule 2.13) and to pay any and all Liabilities relating to such termination
or otherwise due to TSI’s and Teligent’s employees, including, without
limitation any payments and benefits due such employees pursuant to accrued
salary and wages, pension, retirement, savings, health, welfare and other
benefits and severance payments or similar payments of the employees, and to
provide COBRA continuation coverage to any individual who is a “qualified
beneficiary” (within the meaning of the COBRA regulations under §4980B of the
Code (the “COBRA Regulations”)) whose “qualifying event” (within the meaning of
the COBRA Regulations) occurred prior to or in connection with the consummation
of the transactions contemplated by this Agreement and who is, or whose
qualifying event occurred in connection with, a “covered employee” (within the
meaning of the COBRA Regulations) whose last employment prior to the qualifying
event was associated with the TSI Business or Teligent, (ii) provide to all
employees any notice (which notice shall be reasonably acceptable to the Buyer
and TS Acquisition) required under any law or regulations in respect of such
termination including, without limitation, WARN and COBRA, and (iii) terminate
all Seller Plans prior to the TSI Closing and the Teligent Closing, as
applicable, and to

 

41



--------------------------------------------------------------------------------

pay any and all Liabilities relating to such terminations including, without
limitation any payments or benefits due under any Seller Plan, and any costs or
expenses incurred in connection with the termination and winding down of the
Seller Plans; provided, however, that Teligent may continue to maintain one or
more “group health plans” (within the meaning of the COBRA Regulations) to the
extent necessary to provide COBRA continuation coverage pursuant to clause (i)
for so long as such COBRA continuation is provided. Each of TSI and Teligent
shall be responsible for any and all liability under WARN or under any state or
local law concerning layoffs or the closing or relocation of worksites or the
like which arises out of or results from any termination of employment by TSI or
Teligent on or before the TSI Closing or Teligent Closing, as the case may be.

 

7.5. Further Assurances. At any time and from time to time at or after the TSI
Closing and the Teligent Closing, at the request of the Buyer or TS Acquisition
and without further consideration, TSI and/or Teligent will execute and deliver
such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such action as the Buyer or TS Acquisition may reasonably
determine is necessary to transfer, convey and assign to the Buyer or TS
Acquisition, as applicable, and to confirm the Buyer’s or TS Acquisition’s title
to or interest in the Acquired TSI Assets or Acquired Teligent Assets or
Licenses, as applicable, to put the Buyer or TS Acquisition in actual possession
and operating control of the Acquired TSI Assets or Acquired Teligent Assets or
Licenses, as applicable and to assist the Buyer or TS Acquisition in exercising
all rights with respect thereto.

 

7.6. Access. Each of TSI and Teligent will permit representatives of the Buyer
and TS Acquisition to have reasonable access to all premises, properties,
personnel, books, records (including Tax records), Contractual Obligations, and
documents of or pertaining to TSI and Teligent through and until the TSI Closing
and Teligent Closing, respectively, and pertaining to the Acquired TSI Assets
after the TSI Closing and the Acquired Teligent Assets after the Teligent
Closing.

 

7.7. Notice of Developments. Each Party will give prompt written notice to the
other Party of any development causing a breach of any of its own
representations and warranties contained in §§ 3, 4, 5 and 6. No disclosure by
any Party pursuant to this § 7.7, however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentations,
breach of warranty, or breach of covenant.

 

7.8. Exclusivity. Each of TSI and Teligent will not (and each of TSI and
Teligent will not cause or permit any of its officers, directors, agents or
Affiliates to) (i) solicit, initiate, or encourage the submission of any
proposal or offer from any Person or enter into or consummate any transaction
relating to the acquisition of any portion of the Acquired TSI Assets or
Acquired Teligent Assets, including any acquisition structured as a merger,
consolidation, or share exchange or (ii) participate in any discussions or
negotiations regarding the foregoing. Each of TSI and Teligent shall promptly
notify the Buyer and TS Acquisition of any inquiry or proposal received by it
with respect to any such sale or disposition.

 

7.9. Public Announcements. Without prior written consent of the other Party,
neither Party hereto nor its Affiliates, representatives or advisors will,
directly or indirectly, make any public comment, statement or communication with
respect to, or otherwise disclose or permit the

 

42



--------------------------------------------------------------------------------

disclosure of, this Agreement, the other agreements and transactions
contemplated hereby, or the specific matters discussed between the Parties,
except as may be required by law. Notwithstanding the foregoing or anything
contained herein or in any other agreement or other document between the Parties
to the contrary, following the Closing, the Buyer and TS Acquisition shall be
entitled to make any public comment, statement or communication with respect to,
or otherwise disclose or permit disclosure of this Agreement, the other
agreements and transactions contemplated hereby, or the specific matters
discussed between the Parties, without the consent of or notice to TSI or
Teligent.

 

7.10. Transfer Taxes. Each of TSI and TS Acquisition agrees to pay one-half of
all Taxes on the transfer of the Acquired TSI Assets hereunder; provided,
however, that any such Taxes based upon, or measured by, profits, revenues,
gains, depreciation or income shall be borne solely by the Party on which they
are imposed. Each of Teligent and the Buyer agrees to pay one-half of all Taxes
on the transfer of the Acquired Teligent Assets hereunder; provided, however,
that any such Taxes based upon, or measured by, profits, revenues, gains,
depreciation or income shall be borne solely by the Party on which they are
imposed.

 

7.11. Liquidation. Each of the Parties to this Agreement acknowledges that TSI
intends to dissolve and liquidate as promptly following the TSI Closing as
practicable. As part of such liquidation, the parties hereto acknowledge that
TSI shall distribute all of the TSI Stock Consideration to Teligent. Each of the
Parties to this Agreement acknowledges that Teligent intends to dissolve and
liquidate as promptly following the Teligent Closing as practicable. As part of
such liquidation, the parties hereto acknowledge that Teligent shall distribute
all of the Teligent Stock Consideration to the Stockholders. Provided that the
representations and warranties of a Stockholder in its Investor Representation
Letter are true and correct as of a request date, and that Teligent and/or the
Stockholder shall deliver to the Buyer any additional information that the Buyer
shall reasonably request, the Buyer shall accept and process any transfer of the
Stock Consideration by Teligent to a Stockholder and shall, upon receipt of the
original stock certificate (or an affidavit of loss reasonably acceptable to the
Buyer) and a properly executed stock power from Teligent, issue a stock
certificate for the transferred portion of the Teligent Stock Consideration in
the name of such Stockholder and deliver the same to such Stockholder. Teligent
shall provide a copy of its plan of liquidation to the Buyer not less than 10
Business Days in advance of adoption thereof.

 

7.12. Non-Competition Agreements. At the TSI Closing, TSI shall enter into a
Non-Compete Agreement in the form of Exhibit D attached hereto. At the Teligent
Closing, Teligent shall enter into a Non-Compete Agreement, and shall use its
reasonable best efforts to cause the Majority Stockholder to enter into, a
Non-Compete Agreement, each in the form of Exhibit D attached hereto.

 

7.13. TSI Liquidation. Each of TSI and Teligent shall use its reasonable best
efforts to consummate the TSI Liquidation as soon as practicable following the
TSI Closing.

 

7.14. Post-Closing Accounts Receivable. Each of TSI and Teligent shall remit to
TS Acquisition and the Buyer, respectively, within five (5) Business Days of
receipt thereof, any cash or other payment received by TSI or Teligent after the
TSI Closing or Teligent Closing, as

 

43



--------------------------------------------------------------------------------

applicable, with respect to pre-closing accounts receivable arising from or
related to the Acquired TSI Assets or Acquired Teligent Assets, as applicable.

 

7.15. Post-Liquidation Cash. In connection with the completion of the
liquidation of Teligent pursuant to Section 7.11 hereof, Teligent shall remit to
the Buyer (i) within five (5) Business Days after March 31, 2005, all cash
remaining in Teligent on March 31, 2005, except for $75,000, and (ii) within
five (5) Business Days after December 31, 2006, all cash remaining in Teligent
on December 31, 2006.

 

8. Conditions to Obligation to Close.

 

8.1. Conditions to Obligation of TS Acquisition. The obligation of TS
Acquisition to consummate the transactions to be performed by it in connection
with the TSI Closing is subject to satisfaction of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
made by TSI in this Agreement that are qualified by materiality or material
adverse effect (or words of similar effect) shall be true and correct as of the
date hereof and as of the TSI Closing Date as though made on and as of the TSI
Closing Date (except that those representations and warranties which address
matters only as of a particular date need only be true and correct as of such
date), and all representations and warranties which are not so qualified shall
be true and correct in all material respects as of the date hereof and as of the
TSI Closing Date as though made on and as of the TSI Closing Date (except that
those representations and warranties which address matters only as of a
particular date need only be true and correct as of such date);

 

(b) Performance by TSI. TSI shall have performed and complied in all material
respects with all of its covenants, agreements and obligations hereunder through
the TSI Closing;

 

(c) Consents; Notices. TSI shall have (i) procured all of the governmental
approvals, consents or authorizations and third party consents specified in §
3.9 and § 7.2 and (ii) provided all of the required notices specified in § 3.9;

 

(d) Stockholder Approval. All stockholder approvals necessary for consummation
of the TSI Transaction shall have been obtained and shall be in full force and
effect;

 

(e) Certificate. TSI shall have delivered to TS Acquisition a certificate to the
effect that each of the conditions specified in §§ 8.1(a)-(d) are satisfied in
all respects;

 

(f) No Injunction, etc. There shall have been no statute, rule, regulation,
preliminary or permanent injunction, restraining order or decree of any nature
by any Governmental Entity of competent jurisdiction that is in effect that
restrains or prohibits the consummation of any of the transactions contemplated
by this Agreement; and no action or proceeding before any Governmental Authority
shall have been instituted by a Governmental Authority or other person or
threatened by any Government Authority

 

44



--------------------------------------------------------------------------------

which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement;

 

(g) HSR Matters. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise been terminated;

 

(h) Non-Compete Agreements. TSI shall have each executed and delivered to the
Buyer a Non-Compete Agreement in the form of Exhibit D attached hereto;

 

(i) Release of Liens. All of the Acquired TSI Assets shall be free and clear of
all Liens (other than Permitted Liens) and TS Acquisition shall have received
evidence of the release of all Liens (other than Permitted Liens) and the
termination of all financing statements, if any, as may be reasonably requested
by TS Acquisition;

 

(j) Investor Representation Letters. TSI shall have executed and delivered to
the Buyer an investor representation letter in the form of Exhibit I attached
hereto;

 

(k) FIRPTA Certificate. TS Acquisition shall have received a certification (in
such form as may be reasonably requested by counsel to TS Acquisition)
conforming to the requirements of Treasury Regulations 1.1445-2(b)(2);

 

(l) Opinion. TS Acquisition shall have received from counsel to TSI an opinion
in form and substance as set forth in Exhibit J attached hereto, addressed to TS
Acquisition, and dated as of the TSI Closing Date; and

 

(m) Satisfaction of Teligent Closing Conditions. Teligent shall have satisfied
all of the conditions to the obligation of the Buyer set forth in § 8.2 hereof,
other than those conditions set forth in §§ 8.2(e), 8.2(k), 8.2(l), 8.2(n),
8.2(o), 8.2(p), 8.2(q), 8.2(r) and 8.2(s).

 

(n) All Necessary Actions. All actions reasonably necessary or desirable to be
taken by TSI in connection with the consummation of the transactions
contemplated hereby and all certificates, opinions, instruments and other
documents reasonably required to effect the transactions contemplated hereby
will be reasonably satisfactory in form and substance to TS Acquisition.

 

TS Acquisition may waive any condition specified in this § 8.1 if it executes a
writing so stating at or prior to the TSI Closing and such waiver shall not be
considered a waiver of any other provision in this Agreement unless the writing
specifically so states.

 

8.2. Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the
Teligent Closing is subject to satisfaction of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
made by Teligent in this Agreement that are qualified by materiality or material
adverse effect (or words of similar effect) shall be true and correct as of the
date hereof and as of the Teligent Closing Date as though made on and as of the
Teligent

 

45



--------------------------------------------------------------------------------

Closing Date (except that those representations and warranties which address
matters only as of a particular date need only be true and correct as of such
date), and all representations and warranties which are not so qualified shall
be true and correct in all material respects as of the date hereof and as of the
Teligent Closing Date as though made on and as of the Teligent Closing Date
(except that those representations and warranties which address matters only as
of a particular date need only be true and correct as of such date);

 

(b) Performance by Teligent. Teligent shall have performed and complied in all
material respects with all of its covenants, agreements and obligations
hereunder through the Teligent Closing;

 

(c) Consents; Notices. Teligent shall have (i) procured all of the governmental
approvals, consents or authorizations and third party consents specified in §
3.9 and § 7.2 and (ii) provided all of the required notices specified in § 3.9;

 

(d) Stockholder Approval. All stockholder approvals necessary for consummation
of the Teligent Transaction shall have been obtained and shall be in full force
and effect;

 

(e) Certificate. Teligent shall have delivered to the Buyer a certificate to the
effect that each of the conditions specified in §§ 8.1(a)-(d) are satisfied in
all respects;

 

(f) No Injunction, etc. There shall have been no statute, rule, regulation,
preliminary or permanent injunction, restraining order or decree of any nature
by any Governmental Entity of competent jurisdiction that is in effect that
restrains or prohibits the consummation of any of the transactions contemplated
by this Agreement; and no action or proceeding before any Governmental Authority
shall have been instituted by a Governmental Authority or other person or
threatened by any Government Authority which seeks to prevent or delay the
consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement;

 

(g) FCC Consent. Without limiting the generality of § 8.1(c), the FCC shall have
consented to the assignment of all of the Licenses, and such consent shall have
become a Final Order (as defined below), without any conditions or restrictions
that materially affect the Buyer, the value of the Licenses or operations
pursuant to the Licenses or any conditions or restrictions materially different
than the normal consents issued by the FCC to other wireless license holders at
the Closing Date (such consents are referred to herein collectively as the “FCC
Consents”). In the event that any FCC order approving the transfer of the
Licenses to the Buyer imposes such conditions, this condition shall not be
satisfied until such conditions are removed or eliminated, and Teligent and the
Buyer shall cooperate with one another in obtaining the removal or elimination
of such restrictions. “Final Order” means an action by the FCC giving its
consent to the assignment of the Licenses, with respect to which no request for
stay, timely petition for rehearing, reconsideration or appeal is pending, and
as to which the time for filing any petition for rehearing, reconsideration or
appeal has expired and with respect to which the time for agency reconsideration
or review taken on its own motion

 

46



--------------------------------------------------------------------------------

has expired without the FCC having given notice of such a reconsideration or
review on its own motion, or in the event of the filing of such request, timely
petition or appeal, an action which shall have been reaffirmed or upheld and
with respect to which the time for seeking further administrative or judicial
review shall have expired;

 

(h) HSR Matters. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise been terminated;

 

(i) Option Exercise. To the extent the Singh Option has been exercised, the
Buyer shall have received evidence in form and substance reasonably satisfactory
to the Buyer of cash payment with respect thereto;

 

(j) Changes. There shall not have been any material adverse change specific to
the Licenses, it being understood that changes affecting the wireless
communications industry generally shall not be deemed specific to the Licenses;

 

(k) Opinion. The Buyer shall have received from counsel to Teligent an opinion
in form and substance as set forth in Exhibit K attached hereto, addressed to
the Buyer, and dated as of the Teligent Closing Date;

 

(l) Non-Compete Agreements. Teligent and the Majority Stockholder shall have
each executed and delivered to the Buyer a Non-Compete Agreement in the form of
Exhibit D attached hereto;

 

(m) Release of Liens. All of the Acquired Teligent Assets shall be free and
clear of all Liens (other than Permitted Liens) and the Buyer shall have
received evidence of the release of all Liens (other than Permitted Liens) and
the termination of all financing statements, if any, as may be reasonably
requested by the Buyer;

 

(n) Investor Representation Letters. Teligent, each of the Stockholders and the
holder of the Singh Option shall have executed and delivered to the Buyer
investor representation letters in the form of Exhibit I attached hereto;

 

(o) FIRPTA Certificate. The Buyer shall have received a certification (in such
form as may be reasonably requested by counsel to the Buyer) conforming to the
requirements of Treasury Regulations 1.1445-2(b)(2);

 

(p) TSI Closing. The TSI Closing shall have been consummated;

 

(q) Certificate of Dissolution of TSI. Teligent shall have delivered to the
Buyer a copy of the Certificate of Dissolution of TSI filed with the Delaware
Secretary of State; and

 

(r) Delivery of TSI Stock Consideration. The Buyer shall have received from
Teligent a fully executed stock power, the stock certificate representing the
TSI Stock Consideration and any other documentation deemed necessary by the
Buyer to transfer the TSI Stock Consideration to the Buyer.

 

47



--------------------------------------------------------------------------------

(s) Assignment of Proceeds. Teligent shall have delivered to the Buyer an
assignment of proceeds with respect to the LD Sale Agreement and the $167,000 of
restricted cash.

 

(t) All Necessary Actions. All actions reasonably necessary or desirable to be
taken by Teligent in connection with the consummation of the transactions
contemplated hereby and all certificates, opinions, instruments and other
documents reasonably required to effect the transactions contemplated hereby
will be reasonably satisfactory in form and substance to the Buyer.

 

The Buyer may waive any condition specified in this § 8.2 if it executes a
writing so stating at or prior to the Closing and such waiver shall not be
considered a waiver of any other provision in this Agreement unless the writing
specifically so states.

 

8.3. Conditions to Obligations of TSI. The obligation of TSI to consummate the
transactions to be performed by it in connection with the TSI Closing is subject
to satisfaction of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
made by TS Acquisition in this Agreement that are qualified by materiality or
material adverse effect (or words of similar effect) shall be true and correct
as of the date hereof and as of the TSI Closing Date as though made on and as of
the TSI Closing Date (except that those representations and warranties which
address matters only as of a particular date need only be true and correct as of
such date), and all representations and warranties which are not so qualified
shall be true and correct in all material respects as of the date hereof and as
of the TSI Closing Date as though made on and as of the TSI Closing Date (except
that those representations and warranties which address matters only as of a
particular date need only be true and correct as of such date);

 

(b) Performance by TS Acquisition. TS Acquisition shall have performed and
complied in all material respects with all of its covenants, agreements and
obligations hereunder through the TSI Closing;

 

(c) Stockholder Approval. All stockholder approvals necessary for consummation
of the TSI Transaction shall have been obtained and shall be in full force and
effect;

 

(d) Certificate. TS Acquisition shall have delivered to TSI a certificate to the
effect that each of the conditions specified in §§ 8.3(a) and (b) is satisfied
in all respects;

 

(e) No Injunction, etc. There shall have been no statute, rule, regulation,
preliminary or permanent injunction, restraining order or decree of any nature
by any Governmental Entity of competent jurisdiction that is in effect that
restrains or prohibits the consummation of any of the transactions contemplated
by this Agreement; and no action or proceeding before any Governmental Authority
shall have been instituted by a Governmental Authority or other person or
threatened by any Government Authority which seeks to prevent or delay the
consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement;

 

48



--------------------------------------------------------------------------------

(f) HSR Matters. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise been terminated;

 

(g) Satisfaction of Buyer Closing Conditions. The Buyer shall have satisfied all
of the conditions to the obligation of Teligent set forth in § 8.4 hereof, other
than those conditions set forth in §§ 8.4(d), 8.4(h), 8.4 (i) and 8.4(j); and

 

(h) All Necessary Actions. All actions reasonably necessary or desirable to be
taken TS Acquisition in connection with the consummation of the transactions
contemplated hereby and all certificates, opinions, instruments and other
documents reasonably required to effect the transactions contemplated hereby
will be reasonably satisfactory in form and substance to TSI.

 

TSI may waive any condition specified in this § 8.3 if it executes a writing so
stating at or prior to the TSI Closing and such waiver shall not be considered a
waiver of any other provision in this Agreement unless the writing specifically
so states.

 

8.4. Conditions to Obligations of Teligent. The obligation of Teligent to
consummate the transactions to be performed by it in connection with the
Teligent Closing is subject to satisfaction of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Buyer in this Agreement that are qualified by materiality or
material adverse effect (or words of similar effect) shall be true and correct
as of the date hereof and as of the Teligent Closing Date as though made on and
as of the Teligent Closing Date (except that those representations and
warranties which address matters only as of a particular date need only be true
and correct as of such date), and all representations and warranties which are
not so qualified shall be true and correct in all material respects as of the
date hereof and as of the Teligent Closing Date as though made on and as of the
Teligent Closing Date (except that those representations and warranties which
address matters only as of a particular date need only be true and correct as of
such date);

 

(b) Performance by the Buyer. The Buyer shall have performed and complied in all
material respects with all of its covenants, agreements and obligations
hereunder through the Teligent Closing;

 

(c) Stockholder Approval. All stockholder approvals necessary for consummation
of the Teligent Transaction shall have been obtained and shall be in full force
and effect;

 

(d) Certificate. The Buyer shall have delivered to Teligent a certificate to the
effect that each of the conditions specified in §§ 8.3(a) and (b) is satisfied
in all respects;

 

(e) No Injunction, etc. There shall have been no statute, rule, regulation,
preliminary or permanent injunction, restraining order or decree of any nature
by any Governmental Entity of competent jurisdiction that is in effect that
restrains or prohibits the consummation of any of the transactions contemplated
by this Agreement; and no

 

49



--------------------------------------------------------------------------------

action or proceeding before any Governmental Authority shall have been
instituted by a Governmental Authority or other person or threatened by any
Government Authority which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement;

 

(f) FCC Consent. The FCC shall have consented to the assignment of the Licenses
to be transferred at the Teligent Closing to the Buyer.

 

(g) HSR Matters. All applicable waiting periods (and any extensions thereof)
under the HSR Act shall have expired or otherwise been terminated;

 

(h) Registration Rights Agreement. The Buyer shall have executed and delivered
to Teligent and the holder of the Singh Option the Third Amended and Restated
Registration Rights Agreement in the form of Exhibit H attached hereto;

 

(i) TSI Liquidation. The TSI Liquidation shall have been consummated;

 

(j) Opinion. Teligent shall have received from counsel to the Buyer an opinion
in form and substance as set forth in Exhibit L attached hereto, addressed to
Teligent, and dated as of the Teligent Closing Date; and

 

(k) Changes. There shall not have been any material adverse change specific to
the Buyer Wireless Licenses, it being understood that changes affecting the
wireless communications industry generally shall not be deemed specific to the
Buyer Wireless Licenses.

 

(l) All Necessary Actions. All actions reasonably necessary or desirable to be
taken the Buyer in connection with the consummation of the transactions
contemplated hereby and all certificates, opinions, instruments and other
documents reasonably required to effect the transactions contemplated hereby
will be reasonably satisfactory in form and substance to Teligent.

 

Teligent may waive any condition specified in this § 8.4 if it executes a
writing so stating at or prior to the Teligent Closing and such waiver shall not
be considered a waiver of any other provision in this Agreement unless the
writing specifically so states.

 

9. Confidentiality. Teligent and the Buyer hereby agree that the terms and
provisions of the letter agreement between Teligent and the Buyer with respect
to confidentiality and non-disclosure dated as of January 28, 2003 are in full
force and effect.

 

10. Termination.

 

10.1. Termination of Agreement. The Parties may terminate this Agreement as
provided below:

 

(a) the Parties may terminate this Agreement by mutual written consent at any
time prior to the TSI Closing;

 

50



--------------------------------------------------------------------------------

(b) the Buyer may terminate this Agreement by giving written notice to TSI and
Teligent at any time after March 31, 2005, if the conditions set forth in §§ 8.1
or 8.2 shall not have been complied with or performed and such noncompliance or
nonperformance shall not have been cured or eliminated by TSI or Teligent, as
applicable, by such time, provided, that if prior to such date, the FCC has
granted one or more applications to assign the Licenses, but such consent is not
yet a Final Order, Teligent may extend such date for 90 days by notice to the
Buyer;

 

(c) TSI or Teligent may terminate this Agreement by giving written notice to the
Buyer and TS Acquisition at any time after March 31, 2005, if the conditions set
forth in §§ 8.3 and 8.4 hereof shall not have been complied with or performed
and such noncompliance or nonperformance shall not have been cured or eliminated
by the Buyer or TS Acquisition, as applicable, by such time.

 

10.2. Effect of Termination. If any Party terminates this Agreement pursuant to
§ 10.1, all rights and obligations of the Parties hereunder shall terminate
without any Liability of any Party to any other Party (except for any Liability
of any Party then in breach and except as specified herein). Notwithstanding any
termination of this Agreement pursuant to § 10.1, the provisions of § 9 shall
remain in full force and effect.

 

11. Miscellaneous.

 

11.1. No Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall not survive the TSI
Closing or the Teligent Closing, as applicable, and no claims may be asserted
with respect thereto after the TSI Closing or the Teligent Closing, as
applicable.

 

11.2. No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

11.3. Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

11.4. Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that the Buyer may (i) assign any or all
of its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder,
but no such assignment shall relieve the Buyer of any of its obligations
hereunder.

 

11.5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

51



--------------------------------------------------------------------------------

11.6. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.7. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) upon confirmation of
facsimile, (ii) one (1) Business Day following the date sent when sent by
overnight delivery by recognized overnight courier service for delivery on the
next Business Day and (iii) five (5) Business Days following the date mailed
when mailed by registered or certified mail return receipt requested and postage
prepaid at the following address:

 

If to TSI:

 

c/o Teligent, Inc.

P.O. Box 9030

Reston, Virginia 20195

Facsimile: (703) 326-4470

Attention: Thomas A. Scott

 

Copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Facsimile: (713) 238-7111

Attention: W. Mark Young

 

If to Teligent:

 

Teligent, Inc.

P.O. Box 9030

Reston, Virginia 20195

Facsimile: (703) 326-4470

Attention: Thomas A. Scott

 

Copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Facsimile: (713) 238-7111

Attention: W. Mark Young

 

52



--------------------------------------------------------------------------------

If to TS Acquisition:

 

c/o First Avenue Networks, Inc.

230 Court Square; Suite 202

Charlottesville, VA 22902

Facsimile: (434) 220-4978

Attention: Sandra Thomas Watson

 

Copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Facsimile: (617) 951-7050

Attention: Joel F. Freedman

 

If to the Buyer:

 

First Avenue Networks, Inc.

230 Court Square; Suite 202

Charlottesville, VA 22902

Facsimile: (434) 220-4978

Attention: Sandra Thomas Watson

 

Copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Facsimile: (617) 951-7050

Attention: Joel F. Freedman

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

11.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

11.9. Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer, TS
Acquisition, TSI and Teligent. No waiver by any Party of any default,
misrepresentation, or breach of warranty or

 

53



--------------------------------------------------------------------------------

covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

11.10. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

11.11. Expenses. Except as otherwise provided herein, each of the Buyer, TS
Acquisition, TSI and Teligent will bear its own costs and expenses (including
legal and accounting fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

11.12. Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Nothing in the
Disclosure Schedules shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the appropriate disclosure
schedule identifies the exception. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.

 

11.13. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

11.14. Specific Performance. Each of the Parties acknowledges and agrees that
the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
each of the other Parties shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court of the United States or any state thereof having jurisdiction over the
Parties and the matter in addition to any other remedy to which it may be
entitled, at law or in equity.

 

54



--------------------------------------------------------------------------------

11.15. Waiver of Jury Trial.

 

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.

 

11.16. Control of Teligent. Nothing in this Agreement shall be construed to
permit the Buyer to assume, or Teligent to abdicate, control over the Licenses
between the date of this Agreement and the Teligent Closing Date.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

FIRST AVENUE NETWORKS, INC.

By:  

/s/ Sandra Thomas Watson

Title:

 

CFO, Secretary and Treasurer

TELIGENT SERVICES ACQUISITION, INC.

By:

 

/s/ Sandra Thomas Watson

Title:

 

CFO, Secretary and Treasurer

TELIGENT, INC.

By:

 

/s/ Thomas A. Scott

Title:

 

President & COO

TELIGENT SERVICES, INC.

By:

 

/s/ Thomas A. Scott

Title:

 

President & COO

 